UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22641 Franklin Alternative Strategies Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 2/28/15 Item 1. Schedule of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests % Aerospace & Defense 0.7% a B/E Aerospace Inc. United States 19,467 $ 1,236,933 General Dynamics Corp. United States 5,116 709,998 a TransDigm Group Inc. United States 6,764 1,466,841 Triumph Group Inc. United States 10,606 634,133 United Technologies Corp. United States 4,879 594,799 4,642,704 Air Freight & Logistics 0.4% a FedEx Corp. United States 11,121 1,968,195 b XPO Logistics Inc. United States 7,773 343,178 2,311,373 Airlines 1.2% Alaska Air Group Inc. United States 495 31,507 a American Airlines Group Inc. United States 53,988 2,586,025 b,c,d AMR Corp., Contingent Distribution United States 3,268 — a Delta Air Lines Inc. United States 29,491 1,312,939 b International Consolidated Airlines Group SA United Kingdom 89,205 798,773 Southwest Airlines Co. United States 4,058 175,468 b Spirit Airlines Inc. United States 880 68,446 a,b,e United Continental Holdings Inc. United States 29,580 1,928,025 b,f Wizz Air Holdings PLC, 144A Switzerland 18,707 378,339 7,279,522 Auto Components 0.4% b TRW Automotive Holdings Corp. United States 18,473 1,925,626 Valeo SA France 1,928 290,186 2,215,812 Automobiles 0.3% General Motors Co. United States 14,826 553,158 a Harley-Davidson Inc. United States 3,522 223,894 b Peugeot SA France 37,181 622,651 a,b Tesla Motors Inc. United States 1,405 285,693 1,685,396 Banks 0.5% Banca Popolare di Milano Scarl Italy 104,357 97,978 a Bank of America Corp. United States 37,312 589,903 b,e Commerzbank AG Germany 42,389 571,831 Great Western Bancorp Inc. United States 4,653 107,019 b Israel Discount Bank Ltd. Israel 63,488 101,397 Swedbank AB Sweden 3,014 78,450 a Wells Fargo & Co. United States 29,110 1,594,937 3,141,515 Beverages 1.4% a Anheuser-Busch InBev NV, ADR Belgium 19,901 2,520,661 a Brown-Forman Corp., B United States 11,366 1,042,148 a,b Constellation Brands Inc., A United States 11,779 1,351,287 Heineken NV Netherlands 15,388 1,202,634 Molson Coors Brewing Co., B United States 30,437 2,309,864 8,426,594 Biotechnology 2.5% b ACADIA Pharmaceuticals Inc. United States 8,835 335,465 a,b Acceleron Pharma Inc. United States 12,813 520,592 b Acorda Therapeutics Inc. United States 2,594 87,781 a,b Agios Pharmaceuticals Inc. United States 1,225 131,418 Quarterly Consolidated Statement of Investments | See Notes to Consolidated Statement of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Biotechnology (continued) a,b Alexion Pharmaceuticals Inc. United States 3,228 $ 582,234 a,b Alnylam Pharmaceuticals Inc. United States 7,520 763,506 b Amicus Therapeutics Inc. United States 11,174 97,884 b Applied Genetic Technologies Corp./DE United States 6,364 129,126 b Atara Biotherapeutics Inc. United States 4,604 90,054 b Auspex Pharmaceuticals Inc. United States 3,337 224,380 b Avalanche Biotechnologies Inc. United States 759 27,461 b Bellicum Pharmaceuticals Inc. United States 1,729 40,147 b BioCryst Pharmaceuticals Inc. United States 6,357 64,841 a,b Biogen Idec Inc. United States 2,667 1,092,377 a,b BioMarin Pharmaceutical Inc. United States 17,400 1,863,018 b Bluebird Bio Inc. United States 4,380 417,502 b Calithera Biosciences Inc. United States 4,231 64,396 b Cara Therapeutics Inc. United States 2,164 22,181 a,b Celgene Corp. United States 8,740 1,062,172 b Celladon Corp. United States 3,921 71,166 b Celldex Therapeutics Inc. United States 9,858 251,773 b Chimerix Inc. United States 3,740 151,395 b Dyax Corp. United States 8,440 127,528 b Eagle Pharmaceuticals Inc. United States 217 7,378 b EPIRUS Biopharmaceuticals Inc. United States 15,525 163,478 b Fibrocell Science Inc. United States 16,690 81,280 b Flexion Therapeutics Inc. United States 3,215 73,334 a,b Gilead Sciences Inc. United States 8,662 896,777 b Idera Pharmaceuticals Inc. United States 16,627 80,973 a,b Incyte Corp. Ltd. United States 15,574 1,337,028 b Inotek Pharmaceuticals Corp. United States 7,720 46,474 b Insmed Inc. United States 4,969 92,125 a,b Intercept Pharmaceuticals Inc. United States 5,856 1,296,343 b Invitae Corp. United States 251 4,689 b Kindred Biosciences Inc. United States 14,444 96,919 b Kite Pharma Inc. United States 757 49,538 a,b KYTHERA Biopharmaceuticals Inc. United States 1,758 73,045 b MacroGenics Inc. United States 875 30,249 b Medgenics Inc. United States 6,434 50,443 b Neurocrine Biosciences Inc. United States 5,972 233,207 b Nexvet Biopharma PLC Ireland 3,646 36,569 b Otonomy Inc. United States 8,736 323,931 a,b OvaScience Inc. United States 10,494 477,582 b Pfenex Inc. United States 6,180 90,846 b Portola Pharmaceuticals Inc. United States 6,304 240,056 b ProQR Therapeutics NV Netherlands 2,860 53,854 b Prothena Corp. PLC Ireland 3,772 100,260 b Regulus Therapeutics Inc. United States 3,901 72,247 b Retrophin Inc. United States 3,107 43,995 a,b Sangamo BioSciences Inc. United States 13,079 219,989 a,b Synta Pharmaceuticals Corp. United States 25,808 61,939 b Ultragenyx Pharmaceutical Inc. United States 5,440 295,229 b Verastem Inc. United States 3,812 28,361 a,b Vertex Pharmaceuticals Inc. United States 3,940 470,554 b Xencor Inc. United States 4,866 75,910 b Zafgen Inc. United States 1,512 58,439 15,481,438 Building Products 0.3% a Fortune Brands Home & Security Inc. United States 41,318 1,913,850 b USG Corp. United States 5,015 141,373 2,055,223 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Capital Markets 0.2% The Bank of New York Mellon Corp. United States 11,751 $ 459,934 a NorthStar Asset Management Group Inc. United States 44,579 1,081,932 1,541,866 Chemicals 2.3% a Air Products & Chemicals Inc. United States 19,839 3,097,662 Akzo Nobel NV Netherlands 22,712 1,687,604 Calgon Carbon Corp. United States 3,934 81,158 The Dow Chemical Co. United States 23,661 1,165,068 a Ecolab Inc. United States 13,524 1,562,563 FMC Corp. United States 11,307 716,977 LyondellBasell Industries NV, A United States 3,478 298,795 The Mosaic Co. United States 9,106 484,986 a The Sherwin-Williams Co. United States 6,387 1,821,572 a,b WR Grace & Co. United States 33,789 3,350,179 14,266,564 Commercial Services & Supplies 0.2% b Atento SA Luxembourg 26,555 305,914 Edenred France 20,939 571,264 MacDonald Dettwiler & Associates Ltd. Canada 768 60,507 b Metalico Inc. United States 128,489 82,233 Tyco International Ltd. United States 5,500 232,210 West Corp. United States 1,235 42,175 1,294,303 Communications Equipment 0.7% b Arista Networks Inc. United States 5,000 346,050 a,b Ciena Corp. United States 26,855 561,807 a Cisco Systems Inc. United States 36,126 1,066,078 b CommScope Holding Co. Inc. United States 7,455 234,833 a,b F5 Networks Inc. United States 1,925 227,371 Nokia Corp., ADR Finland 49,914 399,811 Nokia OYJ, A Finland 97,647 785,114 b Palo Alto Networks Inc. United States 1,140 162,131 b Radware Ltd. Israel 9,300 197,532 a,b Sonus Networks Inc. United States 29,630 505,488 4,486,215 Construction & Engineering 0.1% Chicago Bridge & Iron Co. NV United States 12,299 567,722 Construction Materials 0.3% a Vulcan Materials Co United States 7,015 582,245 a,b,e Cemex SAB de CV Mexico 52,974 537,686 CRH PLC Ireland 929 26,317 Martin Marietta Materials Inc. United States 4,213 599,637 1,745,885 Consumer Finance 0.3% American Express Co. United States 24,364 1,987,859 Diversified Consumer Services 0.1% Cambian Group PLC United Kingdom 6,702 21,470 Sotheby's United States 8,316 365,488 386,958 Diversified Financial Services 0.6% Azimut Holding SpA Italy 3,861 101,146 b ING Groep NV Netherlands 92,527 1,382,801 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Diversified Financial Services (continued) a Moody's Corp. United States 15,544 $ 1,506,835 a MSCI Inc. United States 8,845 496,293 3,487,075 Diversified Telecommunication Services 0.3% China Unicom Hong Kong Ltd. China 14,226 240,561 Koninklijke KPN NV Netherlands 62,635 213,919 a,b Level 3 Communications Inc. United States 14,609 786,841 b Telecom Italia SpA Italy 398,676 475,581 Telecom Italia SpA, RSP Italy 137,677 134,885 1,851,787 Electronic Equipment, Instruments & Components 0.1% TE Connectivity Ltd. United States 6,685 482,189 Energy Equipment & Services 0.8% a Baker Hughes Inc. United States 30,640 1,915,307 a,b Dresser-Rand Group Inc. United States 26,934 2,192,158 Halliburton Co. United States 16,810 721,821 4,829,286 Engineering and Construction 0.0% † b,f Aena SA, 144A Spain 739 68,688 Environmental Control 0.1% United Envirotech Ltd. Singapore 389,517 460,155 Food & Staples Retailing 0.7% a Costco Wholesale Corp. United States 20,326 2,987,109 CVS Health Corp. United States 3,084 320,335 The Kroger Co. United States 19,060 1,356,119 4,663,563 Food Products 1.6% Kraft Foods Group Inc. United States 36,845 2,360,291 Cranswick PLC United Kingdom 2,893 64,048 Greencore Group PLC Ireland 12,346 64,539 b The Hain Celestial Group Inc. United States 12,480 780,374 The JM Smucker Co. United States 6,800 784,380 Lindt & Spruengli AG Switzerland 26 1,694,152 Mead Johnson Nutrition Co., A United States 22,857 2,394,499 Mondelez International Inc. United States 48,384 1,787,063 9,929,346 Health Care Equipment & Supplies 1.3% b ABIOMED Inc. United States 10,316 627,110 a Becton Dickinson and Co. United States 17,445 2,559,530 b CareFusion Corp. United States 8,757 526,121 b DBV Technologies SA, ADR France 2,894 62,713 a,b Derma Sciences Inc. United States 9,034 71,549 b GenMark Diagnostics Inc. United States 17,642 224,230 b,f GrandVision NV, 144A Netherlands 5,976 136,523 b Hologic Inc. United States 23,158 749,856 b Innocoll AG, ADR Germany 2,647 21,374 b InspireMD Inc. United Kingdom 15,486 9,292 a Medtronic PLC United States 40,693 3,157,370 b Nevro Corp. United States 422 17,652 b Novadaq Technologies Inc. Canada 8,845 146,385 b Tornier NV United States 2,014 49,222 8,358,927 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Health Care Providers & Services 1.4% b Acadia Healthcare Co. Inc. United States 5,281 $ 333,918 Aetna Inc. United States 6,325 629,654 Celesio AG Germany 61,856 1,910,114 a,b Centene Corp. United States 9,848 605,258 a Cigna Corp. United States 10,927 1,329,051 b Community Health Systems Inc. United States 27,875 641 b DaVita HealthCare Partners Inc. United States 4,110 306,606 b Envision Healthcare Holdings Inc. United States 6,143 224,957 a,b HCA Holdings Inc. United States 5,966 426,808 b Laboratory Corp. of America Holdings United States 3,362 413,627 McKesson Corp. United States 2,753 629,611 b Molina Healthcare Inc. United States 3,235 206,037 a,b Premier Inc., A United States 1,957 71,743 b Tenet Healthcare Corp. United States 15,155 701,676 a UnitedHealth Group Inc. United States 2,157 245,100 a Universal Health Services Inc., B United States 3,302 374,282 8,409,083 Health Care Technology 0.1% b Cerner Corp. United States 2,608 187,933 b IMS Health Holdings Inc. United States 6,545 172,264 b Inovalon Holdings Inc. United States 4,153 128,992 489,189 Holding Companies 0.1% Hutchison Whampoa Ltd. Hong Kong 37,204 509,434 Hotels, Restaurants & Leisure 2.8% Bloomin' Brands Inc. United States 37,753 972,517 Brinker International Inc. United States 14,224 845,759 a,b Buffalo Wild Wings Inc. United States 5,711 1,091,486 Carnival Corp. United States 30,529 1,342,971 b Chipotle Mexican Grill Inc. United States 207 137,649 Cracker Barrel Old Country Store Inc. United States 3,236 488,733 a Domino's Pizza Inc. United States 15,315 1,554,932 a International Game Technology United States 98,860 1,763,662 a,b Life Time Fitness Inc. United States 12,708 734,522 Marriott International Inc., A United States 23,475 1,950,773 a Sonic Corp. United States 42,291 1,344,431 Starbucks Corp. United States 14,832 1,386,570 a Vail Resorts Inc. United States 6,163 541,173 a Wyndham Worldwide Corp. United States 29,575 2,705,521 Wynn Macau Ltd. China 96,600 253,463 Wynn Resorts Ltd. United States 3,379 481,508 17,595,670 Household Durables 0.8% a,b GoPro Inc. United States 8,350 350,533 Lennar Corp., A United States 4,068 204,254 b LGI Homes Inc. United States 12,951 183,386 a,b NVR Inc. United States 1,060 1,411,920 PulteGroup Inc. United States 40,252 908,085 a The Ryland Group Inc. United States 33,413 1,520,292 b Tempur Sealy International Inc. United States 2,747 157,980 4,736,450 Household Products 0.2% Church & Dwight Co. Inc. United States 12,248 1,042,795 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Independent Power & Renewable Electricity Producers 0.0% † b Dynegy Inc. United States 3,713 $ 103,481 Industrial Conglomerates 0.4% a Danaher Corp. United States 27,705 2,418,092 Insurance 0.1% American International Group Inc. United States 8,330 460,899 b iSelect Ltd. Australia 49,505 56,671 W.R. Berkley Corp. United States 5,542 276,601 794,171 Internet & Catalog Retail 0.5% a,b Amazon.com Inc. United States 1,465 556,934 Expedia Inc. United States 3,295 302,316 a,b Liberty Ventures, A United States 15,268 613,468 a,b Netflix Inc. United States 2,350 1,116,039 Travelport Worldwide Ltd. Bermuda 6 96 a,b TripAdvisor Inc. United States 9,391 838,147 3,427,000 Internet Software & Services 1.1% a,b Akamai Technologies Inc. United States 10,841 753,558 a,b Alibaba Group Holding Ltd., ADR China 5,570 474,118 b Baidu Inc., ADR China 1,510 307,662 b Benefitfocus Inc. United States 8,600 280,016 a,b CoStar Group Inc. United States 2,405 478,980 b Coupons.com Inc. United States 4,200 40,950 b Dealertrack Technologies Inc. United States 2,300 91,471 a,b eBay Inc. United States 6,885 398,710 a,b Google Inc., A United States 1,611 906,397 a,b Google Inc., C United States 1,138 635,459 b GrubHub Inc. United States 2,900 121,829 a,b HomeAway Inc. United States 12,505 387,592 b Just Eat PLC United Kingdom 35,149 195,028 b Marketo Inc. United States 8,510 237,855 b Qihoo 360 Technology Co. Ltd., ADR China 4,445 203,270 b Twitter Inc. United States 1,600 76,928 a,b VeriSign Inc. United States 4,500 288,090 b Xoom Corp. United States 15,790 269,220 b Yahoo! Inc. United States 4,079 180,618 a,b Yelp Inc. United States 7,875 378,000 6,705,751 IT Services 2.3% Accenture PLC, A United States 11,485 1,033,995 a,b Alliance Data Systems Corp. United States 1,575 438,653 a Automatic Data Processing Inc. United States 9,185 815,995 a,b Cardtronics Inc. United States 17,195 629,165 a,b Cognizant Technology Solutions Corp., A United States 10,645 665,153 a,b EPAM Systems Inc. United States 5,150 317,652 EVERTEC Inc. United States 20,885 435,452 a,b ExlService Holdings Inc. United States 44,335 1,547,292 a,b FleetCor Technologies Inc. United States 6,693 1,026,907 a Forrester Research Inc. United States 6,055 227,789 b Gartner Inc. United States 1,570 130,483 b Genpact Ltd. United States 65,530 1,456,077 a Global Payments Inc. United States 5,620 516,253 a Heartland Payment Systems Inc. United States 20,335 997,025 a MasterCard Inc., A United States 12,194 1,099,045 a,b Vantiv Inc., A United States 16,060 594,059 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) IT Services (continued) a,b VeriFone Systems Inc. United States 13,330 $ 469,083 a Visa Inc., A United States 2,465 668,779 a,b WEX Inc. United States 9,897 1,058,880 14,127,737 Leisure Products 0.2% Brunswick Corp. United States 10,880 590,131 a Polaris Industries Inc. United States 2,337 358,332 948,463 Life Sciences Tools & Services 0.5% b Fluidigm Corp. United States 6,642 293,576 b Genfit France 1,248 83,794 a,b Illumina Inc. United States 4,009 783,599 a Thermo Fisher Scientific Inc. United States 12,015 1,561,950 a,b WuXi Pharmatech Cayman Inc., ADR China 6,427 256,759 2,979,678 Machinery 0.4% MAN SE, ADR Germany 470 50,386 b Navistar International Corp. United States 3,887 113,151 a Pall Corp. United States 15,045 1,516,686 Parker Hannifin Corp. United States 2,348 288,076 SKF AB, B Sweden 11,485 289,295 2,257,594 Marine 0.1% American Shipping ASA Norway 8,218 36,019 Irish Continental Group PLC Ireland 191,311 749,299 785,318 Media 3.0% a CBS Corp., B United States 5,071 299,696 a,b DIRECTV United States 32,433 2,873,564 a,b DISH Network Corp., A United States 34,555 2,593,007 b Imax Corp. Canada 13,375 467,724 b Liberty Broadband Corp., A United States 11,613 602,250 a,b Liberty Broadband Corp., C United States 5,807 302,312 b Liberty Global PLC, A United Kingdom 29,983 1,620,881 b Liberty Global PLC, C United Kingdom 17,829 930,139 a,b Liberty Media Corp., A United States 20,160 777,470 a,b Liberty Media Corp., C United States 61,349 2,368,071 b The Madison Square Garden Co., A United States 1,897 148,630 b Markit Ltd. United States 13,370 356,311 Sky PLC United Kingdom 10,663 164,045 a Time Warner Cable Inc. United States 14,778 2,276,551 a Time Warner Inc. United States 9,525 779,717 a The Walt Disney Co. United States 22,384 2,329,727 18,890,095 Metals & Mining 0.5% Agnico Eagle Mines Ltd. Canada 5,447 175,121 Goldcorp Inc. Canada 12,925 284,091 b Impala Platinum Holdings Ltd. South Africa 19,989 122,866 Newmont Mining Corp. United States 6,935 182,598 b Thompson Creek Metals Co. Inc. United States 107,042 170,197 ThyssenKrupp AG Germany 95,013 2,529,441 3,464,314 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Multiline Retail 0.5% a Family Dollar Stores Inc. United States 24,792 $ 1,952,122 a Macy's Inc. United States 16,960 1,080,691 3,032,813 Oil, Gas & Consumable Fuels 0.8% Anadarko Petroleum Corp. United States 497 41,862 Canadian Natural Resources Ltd. Canada 1,329 38,740 b Cheniere Energy Inc. United States 13,199 1,064,235 Kinder Morgan Inc. United States 5,872 240,811 MPLX LP United States 7,415 609,513 Noble Energy Inc. United States 2,065 97,530 a Occidental Petroleum Corp. United States 9,004 701,232 Pioneer Natural Resources Co. United States 262 39,960 b Sabine Oil & Gas Corp. United States 46,600 12,116 Suncor Energy Inc. Canada 1,317 39,642 Talisman Energy Inc. Canada 119,930 933,055 Tesoro Corp. United States 5,080 466,547 Valero Energy Corp. United States 756 46,638 a The Williams Cos. Inc. United States 15,039 737,513 5,069,394 Packaging & Containers 0.0% † Pact Group Holdings Ltd. Australia 27,300 93,222 Paper & Forest Products 0.3% b Canfor Corp. Canada 21,612 496,172 b Louisiana-Pacific Corp. United States 70,045 1,178,857 1,675,029 Pharmaceuticals 4.2% b Actavis PLC United States 20,464 5,962,391 b Aerie Pharmaceuticals Inc. United States 14,156 398,067 a Allergan Inc. United States 28,123 6,545,347 a,b Aratana Therapeutics Inc. United States 13,936 268,407 b Assembly Biosciences Inc. United States 4,327 58,458 AstraZeneca PLC, ADR United Kingdom 11,206 772,093 a,b BioDelivery Sciences International Inc. United States 16,416 246,158 a Bristol-Myers Squibb Co. United States 9,661 588,548 b Cempra Inc. United States 4,047 134,037 b Dermira Inc. United States 2,316 38,747 Eli Lilly & Co. United States 10,022 703,244 b Flamel Technologies SA, ADR France 6,927 108,408 b Flex Pharma Inc. United States 1,955 33,988 b Foamix Pharmaceuticals Ltd. Israel 4,767 42,712 b GW Pharmaceuticals PLC, ADR United Kingdom 2,083 168,556 b Intersect ENT Inc. United States 2,001 52,846 b Jazz Pharmaceuticals PLC United States 1,689 287,282 a,b The Medicines Co. United States 8,655 248,961 Novartis AG Switzerland 2,485 254,464 Novo Nordisk AS, ADR Denmark 4,754 227,003 b Omeros Corp. United States 1,302 27,173 a,b Pacira Pharmaceuticals Inc. United States 8,026 921,144 Perrigo Co. PLC United States 2,726 421,085 Pfizer Inc. United States 2,450 84,084 b Relypsa Inc. United States 1,948 75,582 b Revance Therapeutics Inc. United States 741 11,893 b Salix Pharmaceuticals Ltd. United States 4,374 687,593 Shire PLC, ADR Ireland 8,838 2,138,001 b Tetraphase Pharmaceuticals Inc. United States 8,857 349,497 Teva Pharmaceutical Industries Ltd., ADR Israel 6,180 352,384 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Pharmaceuticals (continued) b Valeant Pharmaceuticals International Inc. United States 2,908 $ 574,272 a,b XenoPort Inc. United States 4,301 29,462 Zoetis Inc. United States 65,072 2,999,168 b ZS Pharma Inc. United States 946 46,799 25,857,854 Professional Services 0.8% a Equifax Inc. United States 9,000 840,330 Experian PLC United Kingdom 29,431 544,337 b FTI Consulting Inc. United States 5,700 210,159 a,b Huron Consulting Group Inc. United States 13,460 897,109 a ManpowerGroup Inc. United States 8,275 665,806 a Robert Half International Inc. United States 8,185 507,143 SThree PLC United Kingdom 76,205 388,537 b Verisk Analytics Inc., A United States 5,205 373,771 a,b WageWorks Inc. United States 7,505 431,162 4,858,354 Real Estate Investment Trusts (REITs) 0.5% American Tower Corp. United States 833 82,584 Columbia Property Trust Inc. United States 6,565 169,968 a Crown Castle International Corp. United States 8,459 730,096 b Equity Commonwealth United States 24,687 652,971 b iStar Financial Inc. United States 857 11,355 Nippon Accommodations Fund Inc. Japan 29 110,788 a NorthStar Realty Finance Corp. United States 22,794 438,101 a Spirit Realty Capital Inc. United States 69,901 856,287 3,052,150 Real Estate Management & Development 0.0% † b Grand City Properties SA Germany 825 13,691 b Realogy Holdings Corp. United States 4,795 220,570 234,261 Road & Rail 1.4% Canadian Pacific Railway Ltd. Canada 9,540 1,789,895 CSX Corp. United States 15,895 545,357 DSV AS Denmark 3,894 125,782 a,b Hertz Global Holdings Inc. United States 56,364 1,300,318 Kansas City Southern United States 9,757 1,130,251 Ryder System Inc. United States 2,715 255,183 a Union Pacific Corp. United States 29,839 3,588,438 8,735,224 Semiconductors & Semiconductor Equipment 1.1% a Applied Materials Inc. United States 48,708 1,220,135 b Applied Micro Circuits Corp. United States 16,755 91,147 a Cypress Semiconductor Corp. United States 20,200 297,950 b First Solar Inc. United States 2,800 167,286 b Freescale Semiconductor Ltd. United States 10,845 391,613 Intel Corp. United States 7,461 248,078 b NXP Semiconductors NV Netherlands 39,129 3,321,857 Sino-American Silicon Products Inc. Taiwan 95,000 154,275 SK Hynix Inc. South Korea 7,311 310,412 Sumco Corp. Japan 17,000 341,634 b SunEdison Semiconductor Ltd. United States 9,300 223,758 Texas Instruments Inc. United States 921 54,155 6,822,300 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Software 0.9% a Activision Blizzard Inc. United States 7,045 $ 164,289 b Adobe Systems Inc. United States 2,600 205,660 b Citrix Systems Inc. United States 2,133 135,819 FactSet Research Systems Inc. United States 480 74,664 b FleetMatics Group PLC United States 16,025 660,390 b Guidewire Software Inc. United States 1,115 62,061 a Intuit Inc. United States 15,449 1,508,286 a Microsoft Corp. United States 20,703 907,827 b Mobileye NV United States 2,100 74,508 Oracle Corp. United States 11,007 482,327 b Red Hat Inc. United States 2,820 194,918 b Redknee Solutions Inc. Canada 22,793 72,567 b Rovi Corp. United States 2,647 65,857 b Salesforce.com Inc. United States 3,760 260,869 b UBISOFT Entertainment France 6,612 121,457 a,b Verint Systems Inc. United States 7,905 481,217 5,472,716 Specialty Retail 0.9% a,b Autozone Inc. United States 2,530 1,625,980 a Best Buy Co. Inc. United States 22,827 869,709 a The Home Depot Inc. United States 14,597 1,675,006 Lowe's Cos. Inc. United States 7,724 572,271 a Tiffany & Co. United States 7,607 671,090 5,414,056 Technology Hardware, Storage & Peripherals 0.9% a Apple Inc. United States 24,853 3,192,616 ATOS France 1,445 102,956 a Hewlett-Packard Co. United States 3,990 139,012 Lenovo Group Ltd. China 192,000 296,078 b NCR Corp. United States 35,703 1,050,025 a,b Nimble Storage Inc. United States 19,585 494,717 Western Digital Corp. United States 2,350 251,403 5,526,807 Telecommunication Service 0.2% Swisscom AG Switzerland 1,987 1,139,031 Textiles, Apparel & Luxury Goods 0.3% Carter's Inc. United States 706 62,672 a NIKE Inc., B United States 16,163 1,569,750 PVH Corp. United States 1,077 114,733 b Skechers U.S.A. Inc., A United States 5,124 349,149 2,096,304 Tobacco 0.0% † Altria Group Inc. United States 1,538 86,574 Lorillard Inc. United States 1,327 90,793 177,367 Trading Companies & Distributors 0.0% † b United Rentals Inc. United States 2,985 277,784 Transportation Infrastructure 0.1% BBA Aviation PLC United Kingdom 44,151 236,320 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Common Stocks and Other Equity Interests (continued) Transportation Infrastructure (continued) b Wesco Aircraft Holdings Inc. United States 35,755 $ 536,683 773,003 Wireless Telecommunication Services 0.3% b Sprint Corp. United States 31,165 159,565 a,b T-Mobile US Inc. United States 46,173 1,525,094 1,684,659 Total Common Stocks and Other Equity Interests (Cost $246,936,678) 279,324,608 Exchange Traded Funds 0.1% b iPath S&P hort-Term Futures ETN United Kingdom 6,657 183,866 iShares China Large-Cap ETF China 3,950 172,852 iShares Core S&P Mid-Cap ETF United States 855 128,635 Utilities Select Sector SPDR Fund United States 2,302 104,120 Total Exchange Traded Funds (Cost $593,700) 589,473 Convertible Preferred Stocks 1.9% Diversified Telecommunication Services 0.0% † Iridium Communications Inc., cvt. pfd., Series B, 6.75% United States 350 124,486 Food Products 0.6% Bunge Ltd., cvt. pfd., 4.875% United States 4,222 446,730 Post Holdings Inc., cvt. pfd., a,f 144A, 2.50% United States 28,811 2,801,870 f 144A, 3.75% United States 5,100 568,905 a 5.25% United States 785 77,570 Tyson Foods Inc., cvt. pfd., 4.75% United States 2,723 138,464 4,033,539 Health Care Providers & Services 0.0% † Amsurg Corp., cvt. pfd., Series A-1, 5.25% United States 42 5,153 Metals & Mining 0.0% † Alcoa Inc., cvt. pfd., Series 1, 5.375% United States 2,118 102,511 ArcelorMittal, cvt. pfd., 6.00% Luxembourg 825 14,363 116,874 Multi-Utilities 0.0% † Dominion Resources Inc., cvt. pfd., 6.375% United States 1,155 58,420 Series A, 6.125% United States 137 7,892 66,312 Oil, Gas & Consumable Fuels 0.2% f Chesapeake Energy Corp., cvt. pfd., 144A, 5.75% United States 17 17,138 a PetroQuest Energy Inc., cvt. pfd., Series B, 6.875% United States 11,430 308,610 a Rex Energy Corp., cvt. pfd., 6.00% United States 4,060 199,103 a Sanchez Energy Corp., cvt. pfd., Series B, 6.50% United States 8,167 343,014 a SandRidge Energy Inc., cvt. pfd., 7.00% United States 2,160 98,820 966,685 Pharmaceuticals 0.5% Actavis PLC, cvt. pfd., Series A, 5.50% United States 2,795 2,867,670 Real Estate Investment Trusts (REITs) 0.3% Health Care REIT Inc., cvt. pfd., Series I, 6.50% United States 330 22,552 iStar Financial Inc., cvt. pfd., Series J, 4.50% United States 915 52,956 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Convertible Preferred Stocks (continued) Real Estate Investment Trusts (REITs) (continued) Ramco-Gershenson Properties Trust, cvt. pfd., Series D, 7.25% United States 25,095 $ 1,690,399 Weyerhaeuser Co., cvt. pfd., Series A, 6.375% United States 2,210 128,931 1,894,838 Specialty Retail 0.1% f Barnes & Noble Inc., cvt. pfd., 144A, Series J, 7.75% United States 365 540,912 Tobacco 0.2% a Universal Corp., cvt. pfd., 6.75% United States 910 1,014,650 Total Convertible Preferred Stocks (Cost $12,142,489) 11,631,119 Preferred Stocks 0.2% Banks 0.0% † b National Bank of Greece SA, pfd., Series A, 9.00% Greece 1,363 15,538 Consumer Finance 0.1% f Ally Financial Inc., pfd., 144A, Series G, 7.00% United States 404 407,093 Machinery 0.0% † MAN SE, pfd., zero cpn. Germany 3,542 376,349 Real Estate Investment Trusts (REITs) 0.1% American Tower Corp., pfd., 5.59% United States 5,647 571,759 Crown Castle International Corp., pfd., 4.50% United States 862 91,803 663,562 Wireless Telecommunication Services 0.0% † T-Mobile US Inc., pfd., 5.50% United States 1,836 110,895 Total Preferred Stocks (Cost $1,598,313) 1,573,437 Principal Amount * Convertible Bonds 13.1% Aerospace & Defense 0.1% a AAR Corp., senior note, Series B, 2.25%, 3/01/16 United States 566,000 593,946 Biotechnology 0.5% Acorda Therapeutics Inc., senior note, 1.75%, 6/15/21 United States 1,117,000 1,166,567 AMAG Pharmaceuticals Inc., senior note, 2.50%, 2/15/19 United States 390,000 740,025 BioMarin Pharmaceutical Inc., senior sub. note, 0.75%, 10/15/18 United States 8,000 10,670 1.50%, 10/15/20 United States 48,000 66,060 Emergent Biosolutions Inc., senior note, 2.875%, 1/15/21 United States 30,000 35,606 Exelixis Inc., senior note, 4.25%, 8/15/19 United States 630,000 502,031 Gilead Sciences Inc., senior note, Series D, 1.625%, 5/01/16 United States 18,000 81,866 f Immunomedics Inc., senior note, 144A, 4.75%, 2/15/20 United States 250,000 256,860 f Lexicon Pharmaceuticals Inc., senior note, 144A, 5.25%, 12/01/21 United States 150,000 144,563 f Synergy Pharmaceuticals Inc., senior note, 144A, 7.50%, 11/01/19 United States 90,000 90,844 3,095,092 Building Products 0.1% a,f Griffon Corp., sub. note, 144A, 4.00%, 1/15/17 United States 550,000 673,406 Capital Markets 0.4% g The Bank of New York Mellon Luxembourg SA, junior sub. bond, Series PRX, FRN, 4.545%, 12/15/50 Luxembourg 100,000 EUR 72,178 a,f Cowen Group Inc., senior note, 144A, 3.00%, 3/15/19 United States 585,000 665,803 a FXCM Inc., senior note, 2.25%, 6/15/18 United States 555,000 406,191 a,f New Mountain Finance Corp., senior note, 144A, 5.00%, 6/15/19 United States 625,000 639,453 f Prospect Capital Corp., senior note, 144A, 4.75%, 4/15/20 United States 815,000 769,666 2,553,291 Commercial Services & Supplies 0.1% Cenveo Inc., senior note, 7.00%, 5/15/17 United States 665,000 614,709 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Communications Equipment 0.3% a,f Brocade Communications Systems Inc., senior note, 144A, 1.375%, 1/01/20 United States 360,000 $ 382,950 f Ciena Corp., senior note, 144A, 3.75%, 10/15/18 United States 29,000 36,921 Finisar Corp., senior bond, 0.50%, 12/15/33 United States 25,000 24,812 JDS Uniphase Corp., senior bond, 0.625%, 8/15/33 United States 150,000 158,156 f Oclaro Inc., senior note, 144A, 6.00%, 2/15/20 United States 130,000 146,575 f Palo Alto Networks Inc., senior note, zero cpn., 144A, 7/01/19 United States 681,000 962,764 1,712,178 Construction & Engineering 0.1% h Fomento de Construcciones y Contratas SA, sub. note, Reg S, 6.50%, 10/30/20 Spain 450,000 EUR 510,720 Consumer Finance 0.1% f Encore Capital Group Inc., senior note, 144A, 2.875%, 3/15/21 United States 540,000 505,237 Diversified Consumer Services 0.2% a Ascent Capital Group Inc., senior note, 4.00%, 7/15/20 United States 710,000 558,681 a,f Carriage Services Inc., sub. note, 144A, 2.75%, 3/15/21 United States 475,000 559,018 1,117,699 Diversified Financial Services 0.1% f Element Financial Corp., sub. note, 144A, 5.125%, 6/30/19 Canada 580,000 CAD 543,115 Diversified Telecommunication Services 0.2% h Telecom Italia Finance SA, sub. note, Series TIT, Reg S, 6.125%, 11/15/16 Italy 700,000 EUR 1,077,197 Electrical Equipment 0.1% a SolarCity Corp., senior note, 2.75%, 11/01/18 United States 405,000 417,150 Electronic Equipment, Instruments & Components 0.4% TTM Technologies Inc., senior note, 1.75%, 12/15/20 United States 595,000 643,344 f Vishay Intertechnology Inc., senior bond,144A, a 2.25%, 11/15/40 United States 1,235,000 1,368,534 2.25%, 5/15/41 United States 420,000 371,438 2,383,316 Energy Equipment & Services 0.1% SEACOR Holdings Inc., senior bond, 3.00%, 11/15/28 United States 1,006,000 899,741 Food Products 0.1% h Olam International Ltd., senior note, Reg S, 6.00%, 10/15/16 Singapore 500,000 521,875 Health Care Equipment & Supplies 0.7% Alere Inc., senior sub. note, 3.00%, 5/15/16 United States 446,000 511,785 Hologic Inc., senior bond, Series 2010, 2.00%, 12/15/37 United States 654,000 951,979 Quidel Corp., senior note, 3.25%, 12/15/20 United States 1,064,000 1,141,805 The Spectranetics Corp., senior bond, 2.625%, 6/01/34 United States 148,000 188,700 Wright Medical Group Inc., senior note, 2.00%, 8/15/17 United States 856,000 987,075 f 144A, 2.00%, 2/15/20 United States 842,000 858,314 4,639,658 Health Care Providers & Services 0.6% HealthSouth Corp., senior sub. bond, 2.00%, 12/01/43 United States 296,000 359,825 a Molina Healthcare Inc., senior note, 1.125%, 1/15/20 United States 1,030,000 1,660,231 WellPoint Inc., senior bond, 2.75%, 10/15/42 United States 951,000 1,874,065 3,894,121 Health Care Technology 0.1% Allscripts Healthcare Solutions Inc., senior note, 1.25%, 7/01/20 United States 635,000 625,475 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Household Durables 0.5% Jarden Corp., f senior sub. bond, 144A, 1.125%, 3/15/34 United States 45,000 $ 54,647 senior note, 1.50%, 6/15/19 United States 371,000 534,008 a senior sub. note, 1.875%, 9/15/18 United States 978,000 1,685,216 K Hovnanian Enterprises Inc., senior note, 6.00%, 12/01/17 United States 315,000 347,485 f Lennar Corp., senior note, 144A, 3.25%, 11/15/21 United States 15,000 32,400 The Ryland Group Inc., senior note, 1.625%, 5/15/18 United States 186,000 282,836 2,936,592 Insurance 0.1% AmTrust Financial Services Inc., senior bond, 2.75%, 12/15/44 United States 635,000 558,403 Internet & Catalog Retail 0.3% Priceline Group Inc., senior note, a 1.00%, 3/15/18 United States 895,000 1,263,069 0.35%, 6/15/20 United States 25,000 29,500 f 144A, 0.90%, 9/15/21 United States 690,000 674,044 1,966,613 Internet Software & Services 0.7% f AOL Inc., senior note, 144A, 0.75%, 9/01/19 United States 635,000 642,144 a Blucora Inc., senior note, 4.25%, 4/01/19 United States 655,000 625,525 Envestnet Inc., 1.75%, 12/15/19 United States 275,000 299,406 j2 Global Inc., 3.25%, 6/15/29 United States 437,000 510,744 f LinkedIn Corp., senior note, 144A, 0.50%, 11/01/19 United States 729,000 828,786 a,f MercadoLibre Inc., senior note, 144A, 2.25%, 7/01/19 Argentina 696,000 849,555 a SINA Corp., senior note, 1.00%, 12/01/18 China 180,000 165,150 f Twitter Inc., senior note, 144A, 1.00%, 9/15/21 United States 500,000 487,187 4,408,497 Leisure Products 0.0% † f JAKKS Pacific Inc., senior note, 144A, 4.875%, 6/01/20 United States 350,000 302,531 Life Sciences Tools & Services 0.1% Sequenom Inc., senior note, 5.00%, 10/01/17 United States 470,000 471,469 Machinery 0.5% Altra Industrial Motion Corp., senior bond, 2.75%, 3/01/31 United States 830,000 955,537 The Greenbrier Cos. Inc., senior note, 3.50%, 4/01/18 United States 35,000 55,191 f Navistar International Corp., senior sub. note, 144A, 4.75%, 4/15/19 United States 790,000 699,150 Trinity Industries Inc., senior bond, 3.875%, 6/01/36 United States 865,000 1,293,716 3,003,594 Media 0.0% † f Global Eagle Entertainment Inc., senior bond, 144A, 2.75%, 2/15/35 United States 135,000 136,603 Metals & Mining 0.3% Horsehead Holding Corp., senior note, 3.80%, 7/01/17 United States 657,000 706,686 h Paladin Energy Ltd., senior note, Reg S, 3.625%, 11/04/15 United States 400,000 399,000 a Stillwater Mining Co., senior bond, 1.75%, 10/15/32 United States 435,000 539,400 1,645,086 Oil, Gas & Consumable Fuels 0.8% Aegean Marine Petroleum Network Inc., senior note, 4.00%, 11/01/18 Greece 325,000 396,500 a Alon USA Energy Inc., 3.00%, 9/15/18 United States 460,000 520,375 a Alpha Natural Resources Inc., senior note, 4.875%, 12/15/20 United States 660,000 181,500 a,f Amyris Inc., senior note, 144A, 6.50%, 5/15/19 United States 470,000 357,200 a Cobalt International Energy Inc., senior bond, 3.125%, 5/15/24 United States 525,000 407,203 a Peabody Energy Corp., junior sub. bond, 4.75%, 12/15/41 United States 700,000 329,000 Renewable Energy Group Inc., senior note, 2.75%, 6/15/19 United States 480,000 436,800 a,f Scorpio Tankers Inc., senior note, 144A, 2.375%, 7/01/19 Monaco 1,350,000 1,321,312 h Ship Finance International Ltd., senior note, Reg S, 3.75%, 2/10/16 Norway 500,000 508,500 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Oil, Gas & Consumable Fuels (continued) a Solazyme Inc., senior sub. note, 5.00%, 10/01/19 United States 1,020,000 $ 483,863 4,942,253 Pharmaceuticals 0.2% ANI Pharmaceuticals Inc., senior note, 3.00%, 12/01/19 United States 315,000 379,575 f The Medicines Co., senior note, 144A, 2.50%, 1/15/22 United States 426,000 461,677 Mylan Inc., senior note, 3.75%, 9/15/15 United States 67,000 288,016 Theravance Inc., senior bond, 2.125%, 1/15/23 United States 315,000 292,163 1,421,431 Professional Services 0.1% f 51job Inc., senior note, 144A, 3.25%, 4/15/19 China 505,000 531,197 Real Estate Investment Trusts (REITs) 1.5% American Realty Capital Properties Inc., senior note, 3.00%, 8/01/18 United States 25,000 23,875 3.75%, 12/15/20 United States 663,000 625,295 f American Residential Properties Inc., senior note, 144A, 3.25%, 11/15/18 United States 360,000 360,450 a Annaly Capital Management Inc., senior note, 5.00%, 5/15/15 United States 710,000 712,662 Apollo Commercial Real Estate Finance Inc., senior note, 5.50%, 3/15/19 United States 520,000 521,303 a,f Campus Crest Communities Inc., senior note, 144A, 4.75%, 10/15/18 United States 495,000 478,603 Colony Financial Inc., senior bond, 5.00%, 4/15/23 United States 355,000 392,497 f Empire State Realty OP LP, senior note, 144A, 2.625%, 8/15/19 United States 475,000 489,547 f GPT Property Trust LP, senior note, 144A, 3.75%, 3/15/19 United States 1,073,000 1,276,870 f IAS Operating Partnership LP, 144A, 5.00%, 3/15/18 United States 510,000 490,237 a,f iStar Financial Inc., senior note, 144A, 1.50%, 11/15/16 United States 590,000 592,950 National Health Investors Inc., senior note, 3.25%, 4/01/21 United States 284,000 304,058 RAIT Financial Trust, senior bond, 4.00%, 10/01/33 United States 310,000 270,088 Redwood Trust Inc., senior note, 4.625%, 4/15/18 United States 520,000 518,375 Resource Capital Corp., senior note, a 6.00%, 12/01/18 United States 385,000 354,922 8.00%, 1/15/20 United States 225,000 220,781 a Spirit Realty Capital Inc., senior note, 2.875%, 5/15/19 United States 403,000 404,765 3.75%, 5/15/21 United States 286,000 285,823 Starwood Property Trust Inc., senior note, 4.00%, 1/15/19 United States 595,000 686,853 a,f Starwood Waypoint Residential Trust, senior note, 144A, 3.00%, 7/01/19 United States 560,000 529,903 9,539,857 Real Estate Management & Development 0.2% a Forest City Enterprises Inc., senior note, 3.625%, 8/15/20 United States 915,000 1,062,544 Semiconductors & Semiconductor Equipment 1.3% Canadian Solar Inc., senior note, 4.25%, 2/15/19 Canada 330,000 323,812 a Intel Corp., junior sub. bond, 3.482%, 12/15/35 United States 625,000 800,000 a Lam Research Corp., senior note, 1.25%, 5/15/18 United States 675,000 982,125 a,f Microchip Technology Inc., senior note, 144A, 1.625%, 2/15/25 United States 922,000 984,235 Novellus Systems Inc., senior bond, 2.625%, 5/15/41 United States 15,000 35,756 a NVIDIA Corp., senior note, 1.00%, 12/01/18 United States 1,690,000 2,044,900 f NXP Semiconductors NV, senior note, 144A, 1.00%, 12/01/19 Netherlands 560,000 614,950 Photronics Inc., senior note, 3.25% 4/01/16 United States 160,000 167,500 4/01/19 United States 290,000 307,038 a,f SunEdison Inc., senior note, 144A, 0.25%, 1/15/20 United States 972,000 995,085 Xilinx Inc., senior note, 2.625%, 6/15/17 United States 334,000 495,364 7,750,765 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Software 1.3% f Citrix Systems Inc., senior note, 144A, 0.50%, 4/15/19 United States 280,000 $ 292,075 Electronic Arts Inc., senior note, 0.75%, 7/15/16 United States 1,325,000 2,389,141 Nuance Communications Inc., senior bond, 2.75%, 11/01/31 United States 27,000 26,797 Proofpoint Inc., senior note, 1.25%, 12/15/18 United States 371,000 573,891 f PROS Holdings Inc., senior note, 144A, 2.00%, 12/01/19 United States 555,000 558,122 f Rovi Corp., senior note, 144A, 0.50%, 3/01/20 United States 1,036,000 1,036,000 Take-Two Interactive Software Inc., senior note, 1.75%, 12/01/16 United States 680,000 990,250 a 1.00%, 7/01/18 United States 398,000 540,036 f TiVo Inc., senior note,144A, 4.00%, 3/15/16 United States 330,000 377,850 2.00%, 10/01/21 United States 550,000 515,969 Workday Inc., senior note, 0.75%, 7/15/18 United States 685,000 836,128 8,136,259 Technology Hardware, Storage & Peripherals 0.5% a,f Electronics For Imaging Inc., senior note, 144A, 0.75%, 9/01/19 United States 1,561,000 1,587,342 a SanDisk Corp., senior note, 0.50%, 10/15/20 United States 790,000 854,681 f Violin Memory Inc., senior note, 144A, 4.25%, 10/01/19 United States 465,000 447,853 2,889,876 Textiles, Apparel & Luxury Goods 0.3% a Iconix Brand Group Inc., senior sub. note, 1.50%, 3/15/18 United States 1,656,000 1,996,515 Tobacco 0.1% Vector Group Ltd., senior note, 1.75%, 4/15/20 United States 485,000 523,497 Trading Companies & Distributors 0.0% † f Kaman Corp., senior note, 144A, 3.25%, 11/15/17 United States 220,000 287,512 Total Convertible Bonds (Cost $79,434,491) 80,889,020 Corporate Bonds and Notes 15.1% Aerospace & Defense 1.0% f Bombardier Inc.,144A, i senior note, 5.50%, 9/15/18 Canada 1,440,000 1,440,000 senior bond, 6.125%, 1/15/23 Canada 1,260,000 1,211,175 i senior bond, 7.50%, 3/15/25 Canada 1,800,000 1,800,000 f KLX Inc., senior note, 144A, 5.875%, 12/01/22 United States 1,319,000 1,350,326 f Meccanica Holdings USA Inc., senior bond, 144A, 6.25%, 1/15/40 Italy 100,000 104,750 g Rockwell Collins Inc., senior note, FRN, 0.591%, 12/15/16 United States 40,000 40,060 Textron Inc., senior bond, 3.875%, 3/01/25 United States 23,000 23,757 5,970,068 Air Freight & Logistics 0.2% f XPO Logistics Inc., senior note, 144A, 7.875%, 9/01/19 United States 1,110,000 1,190,475 Airlines 0.1% f American Airlines Group Inc., senior note, 144A, 4.625%, 3/01/20 United States 350,000 352,188 Auto Components 0.0% † f Midas Intermediate Holdco II LLC/Midas Intermediate Holdco II Finance Inc., senior note, 144A, 7.875%, 10/01/22 United States 105,000 102,375 Automobiles 0.1% f,g Daimler Finance North America LLC, senior note, 144A, FRN, 0.588%, 3/10/17 Germany 150,000 150,225 General Motors Co., senior bond, 5.20%, 4/01/45 United States 120,000 133,454 f,g Nissan Motor Acceptance Corp., senior note, 144A, FRN, 0.785%, 3/03/17 Japan 105,000 105,364 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Automobiles (continued) g Toyota Motor Credit Corp., senior note, FRN, 0.647%, 1/17/19 Japan 40,000 $ 39,991 429,034 Banks 0.2% Bank of America Corp., g senior note, FRN, 1.293%, 1/15/19 United States 20,000 20,283 sub. bond, 4.20%, 8/26/24 United States 135,000 139,981 f Dresdner Funding Trust I, junior sub. bond, 144A, 8.151%, 6/30/31 Germany 169,000 207,025 f Intesa Sanpaolo SpA, sub. bond, 144A, 5.017%, 6/26/24 Italy 400,000 412,672 Royal Bank of Scotland Group PLC, sub. bond, 6.125%, 12/15/22 United Kingdom 350,000 395,436 f Societe Generale SA, sub. bond, 144A, 5.00%, 1/17/24 France 200,000 211,295 1,386,692 Beverages 0.0% † g Anheuser-Busch InBev NV, senior note, FRN, 0.446%, 1/27/17 Belgium 45,000 44,927 g The Coca-Cola Co., senior note, FRN, 0.355%, 11/01/16 United States 80,000 80,189 125,116 Biotechnology 0.0% † g Amgen Inc., senior note, FRN, 0.642%, 5/22/17 United States 125,000 125,198 Building Products 0.0% † f NCI Building Systems Inc., senior note, 144A, 8.25%, 1/15/23 United States 50,000 52,250 Owens Corning, senior bond, 4.20%, 12/01/24 United States 40,000 41,541 93,791 Capital Markets 0.1% E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 600,000 634,500 Morgan Stanley, sub. bond, 4.35%, 9/08/26 United States 150,000 156,579 791,079 Chemicals 0.0% † Albemarle Corp., senior bond, 4.15%, 12/01/24 United States 56,000 58,209 Commercial Services & Supplies 0.7% f iPayment Inc., senior note, 144A, 9.50%, 12/15/19 United States 1,837,000 1,781,890 f Quad Graphics Inc., senior note, 144A, 7.00%, 5/01/22 United States 1,049,000 1,038,510 RR Donnelley & Sons Co., senior bond, 6.00%, 4/01/24 United States 1,138,000 1,182,097 The ServiceMaster Co., senior note, 7.00%, 8/15/20 United States 283,000 299,980 4,302,477 Communications Equipment 0.3% f Avaya Inc.,144A, first lien bond, 9.00%, 4/01/19 United States 1,139,000 1,181,712 senior note, secured, 10.50%, 3/01/21 United States 547,000 479,993 g Cisco Systems Inc., senior note, FRN, 0.515%, 3/03/17 United States 100,000 100,328 1,762,033 Construction Materials 0.2% f Atrium Windows & Doors Inc., secured note, 144A, 7.75%, 5/01/19 United States 75,000 63,750 f Cemex SAB de CV, senior bond, 144A, 6.125%, 5/05/25 Mexico 365,000 364,927 f NWH Escrow Corp., senior note, 144A, 7.50%, 8/01/21 United States 720,000 684,000 1,112,677 Consumer Durables & Apparel 0.3% a Visant Corp., senior note, 10.00%, 10/01/17 United States 2,391,000 2,169,833 Consumer Finance 0.1% Ally Financial Inc., senior bond, 8.00%, 3/15/20 United States 115,000 138,000 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Consumer Finance (continued) Springleaf Finance Corp., senior note, 5.25%, 12/15/19 United States 360,000 $ 368,100 506,100 Cosmetic and Personal Care 0.0% † g The Procter & Gamble Co., senior note, FRN, 0.332%, 11/04/16 United States 80,000 80,057 Diversified Financial Services 0.8% f,i Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 420,000 435,750 g Caterpillar Financial Services Corp., senior note, FRN, 0.465%, 3/03/17 United States 110,000 110,098 f Corp. Financiera de Desarrollo SA,144A, senior note, 3.25%, 7/15/19 Peru 200,000 203,300 sub. bond, 5.25% to 7/15/24, FRN thereafter, 7/15/29 Peru 200,000 206,500 f Financiera de Desarrollo Territorial SA Findeter, senior bond, 144A, 7.875%, 8/12/24 Colombia 795,000,000 COP 326,685 g Ford Motor Credit Co. LLC, senior note, FRN, 1.037%, 1/17/17 United States 40,000 40,083 General Electric Capital Corp., j junior sub. bond, Series A, 7.125% to 6/15/22, FRN thereafter, Perpetual United States 100,000 118,125 g senior note, FRN, 0.483%, 1/14/16 United States 20,000 20,035 f,g Hyundai Capital Services Inc., senior note, 144A, FRN, 1.043%, 3/18/17 South Korea 200,000 200,381 f Ladder Capital Finance Holdings LLP, senior note, 144A, 5.875%, 8/01/21 United States 245,000 233,362 a,f ROC Finance LLC/ROC Finance 1 Corp., secured, second lien note, 144A, 12.125%, 9/01/18 United States 3,000,000 3,142,500 5,036,819 Diversified Telecommunication Services 0.8% Frontier Communications Corp., senior bond, 6.875%, 1/15/25 United States 1,061,000 1,066,305 Intelsat Luxembourg SA, senior note, 7.75%, 6/01/21 Luxembourg 559,000 519,870 Oi SA, h senior bond, Reg S, 5.75%, 2/10/22 Brazil 200,000 174,980 f senior note, 144A, 9.75%, 9/15/16 Brazil 300,000 BRL 95,112 g Verizon Communications Inc., senior note, FRN, 0.636%, 6/09/17 United States 125,000 125,013 f Wind Acquisition Finance SA,144A, senior note, 4.75%, 7/15/20 Italy 400,000 405,000 7.375%, 4/23/21 Italy 400,000 418,000 Windstream Corp., senior bond, 7.75%, 10/01/21 United States 380,000 382,850 7.50%, 6/01/22 United States 887,000 883,674 6.375%, 8/01/23 United States 750,000 692,813 4,763,617 Electric Utilities 0.1% g Duke Energy Corp., senior note, FRN, 0.636%, 4/03/17 United States 100,000 100,111 g Duke Energy Progress Inc., secured note, FRN, 0.435%, 3/06/17 United States 50,000 50,005 f EDP Finance BV, senior note, 144A, 4.125%, 1/15/20 Portugal 250,000 261,285 411,401 Electronic Equipment, Instruments & Components 0.1% CDW LLC/CDW Finance Corp., senior note, 5.00%, 9/01/23 United States 350,000 352,625 f Keysight Technologies Inc., senior bond, 144A, 4.55%, 10/30/24 United States 235,000 238,698 591,323 Energy 0.0% † f Enel SpA, sub. bond, 144A, 8.75% to 9/24/23, FRN thereafter, 9/24/73 Italy 200,000 245,105 Energy Equipment & Services 0.0% † Oceaneering International Inc., senior note, 4.65%, 11/15/24 United States 160,000 160,312 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Food & Staples Retailing 0.1% SUPERVALU Inc., senior note, 7.75%, 11/15/22 United States 600,000 $ 637,500 Food Products 0.7% f BI -LO LLC / BI-LO Finance Corp., secured, first lien note, 144A, 9.25%, 2/15/19 United States 446,000 442,655 f Dean Foods Co., senior note, 144A, 6.50%, 3/15/23 United States 700,000 706,125 f HJ Heinz Co., senior bond, 144A, 4.875%, 2/15/25 United States 1,520,000 1,531,400 Post Holdings Inc., senior note, f 144A, 6.75%, 12/01/21 United States 180,000 184,500 7.375%, 2/15/22 United States 565,000 590,425 Tesco PLC, senior bond, 5.125%, 4/10/47 United Kingdom 200,000 EUR 254,110 6.125%, 2/24/22 United Kingdom 200,000 GBP 345,735 4,054,950 Health Care Equipment & Supplies 0.3% Universal Hospital Services Inc., senior note, 7.625%, 8/15/20 United States 2,145,000 1,839,338 Health Care Providers & Services 0.4% a CHS/Community Health Systems Inc., senior note, 7.125%, 7/15/20 United States 315,000 337,050 f Kindred Healthcare Inc., senior note, 144A, a 8.00%, 1/15/20 United States 1,123,000 1,229,685 8.75%, 1/15/23 United States 740,000 810,300 Laboratory Corp. of America Holdings, senior bond, 3.60%, 2/01/25 United States 65,000 65,987 2,443,022 Hotels, Restaurants & Leisure 1.4% Boyd Gaming Corp., senior note, 9.00%, 7/01/20 United States 380,000 412,775 a,f Caesars Entertainment Resort Properties, secured, second lien note, 144A, 11.00%, 10/01/21 United States 1,135,000 1,012,987 Choice Hotels International Inc., senior bond, 5.70%, 8/28/20 United States 125,000 135,313 f Golden Nugget Escrow Inc., senior note, 144A, 8.50%, 12/01/21 United States 1,730,000 1,814,337 f Greektown Holdings LLC/Greektown Mothership Corp., senior note, 144A, 8.875%, 3/15/19 United States 991,000 1,062,847 Isle of Capri Casinos, senior note, 8.875%, 6/15/20 United States 749,000 805,175 f MCE Finance Ltd., senior note, 144A, 5.00%, 2/15/21 Hong Kong 1,020,000 989,400 MGM Resorts International, senior note, 6.00%, 3/15/23 United States 330,000 344,850 Mohegan Tribal Gaming Authority, senior note, f,k PIK, 144A, 11.00%, 9/15/18 United States 950,000 954,750 9.75%, 9/01/21 United States 397,000 425,783 Pinnacle Entertainment Inc., senior bond, 7.75%, 4/01/22 United States 450,000 488,250 f Scientific Games International Inc., senior note, 144A, 7.00%, 1/01/22 United States 370,000 382,950 8,829,417 Household Durables 0.1% Sharp Corp., senior note, Series 26, 1.604%, 9/13/19 Japan 100,000,000 JPY 751,824 Independent Power & Renewable Electricity Producers 0.3% f Dynegy Finance I Inc./Dynegy Finance II Inc., secured,144A, senior note, 7.375%, 11/01/22 United States 1,117,000 1,184,020 senior bond, 7.625%, 11/01/24 United States 630,000 669,375 1,853,395 Independent Power Producers & Energy Traders 0.0% † f TerraForm Power Operating LLC, senior note, 144A, 5.875%, 2/01/23 United States 120,000 125,076 Insurance 0.1% h Assicurazioni Generali SpA, senior sub. bond, Reg S, 7.75% to 12/12/22, FRN thereafter, 12/12/42 Italy 300,000 EUR 439,145 Genworth Holdings Inc., senior bond, 4.90%, 8/15/23 United States 30,000 26,507 4.80%, 2/15/24 United States 45,000 39,607 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Insurance (continued) Old Republic International Corp., senior bond, 4.875%, 10/01/24 United States 225,000 $ 240,253 745,512 Internet & Catalog Retail 0.2% a,f Netflix Inc., senior note, 144A, 5.50%, 2/15/22 United States 1,330,000 1,378,944 Life Sciences Tools & Services 0.2% f inVentiv Health Inc., senior note, 144A, 11.00%, 8/15/18 United States 1,080,000 977,400 Machinery 0.0% † g John Deere Capital Corp., senior note, FRN, 0.358%, 12/10/15 United States 80,000 80,070 Media 2.5% f Altice Financing SA, secured note, 144A, 5.25%, 2/15/23 Luxembourg 200,000 EUR 239,755 f Altice SA, senior note, 144A, 7.75%, 5/15/22 Luxembourg 350,000 362,250 American Media Inc., secured, first lien note, 11.50%, 12/15/17 United States 1,950,000 2,015,812 CCOH Safari LLC, senior bond, 5.75%, 12/01/24 United States 1,660,000 1,722,250 senior note, 5.50%, 12/01/22 United States 150,000 155,438 DISH DBS Corp., senior note, 5.875%, 7/15/22 United States 170,000 172,125 5.125%, 5/01/20 United States 160,000 161,800 5.875%, 11/15/24 United States 1,601,000 1,596,998 f Lee Enterprises Inc./IA, senior note, secured, 144A, 9.50%, 3/15/22 United States 1,787,000 1,858,480 The McClatchy Co., senior note, secured, 9.00%, 12/15/22 United States 1,451,000 1,480,020 Postmedia Network Inc., secured, second lien note, 12.50%, 7/15/18 Canada 2,725,000 2,864,656 WideOpenWest Finance LLC/Capital Corp., senior note, 10.25%, 7/15/19 United States 2,450,000 2,609,250 15,238,834 Metals & Mining 0.4% AK Steel Corp., senior bond, 7.625%, 5/15/20 United States 1,140,000 1,040,250 senior note, 7.625%, 10/01/21 United States 1,162,000 1,016,750 senior note, 8.375%, 4/01/22 United States 46,000 41,170 ArcelorMittal, senior bond, 7.75%, 10/15/39 Luxembourg 100,000 107,750 f Essar Steel Algoma Inc., secured note, 144A, 9.50%, 11/15/19 Canada 165,000 155,100 2,361,020 Oil, Gas & Consumable Fuels 1.4% Antero Resources Corp., senior note, f 144A, 5.125%, 12/01/22 United States 35,000 34,650 5.125%, 12/01/22 United States 10,000 9,900 f Baytex Energy Corp., senior note,144A, 5.125%, 6/01/21 Canada 10,000 9,575 5.625%, 6/01/24 Canada 10,000 9,470 Bonanza Creek Energy Inc., senior note, 6.75%, 4/15/21 United States 15,000 14,775 5.75%, 2/01/23 United States 55,000 51,425 g BP Capital Markets PLC, senior note, FRN, 0.676%, 11/07/16 United Kingdom 80,000 80,190 f California Resources Corp., senior bond, 144A, 6.00%, 11/15/24 United States 160,000 143,100 g Canadian Natural Resources Ltd., senior note, FRN, 0.632%, 3/30/16 Canada 100,000 99,870 Chesapeake Energy Corp., senior bond, 6.625%, 8/15/20 United States 5,000 5,463 senior note, 4.875%, 4/15/22 United States 145,000 143,912 senior note, 5.375%, 6/15/21 United States 5,000 5,088 g Chevron Corp., senior note, FRN, 0.427%, 11/15/17 United States 145,000 145,205 Cimarex Energy Co., senior bond, 4.375%, 6/01/24 United States 145,000 143,187 Concho Resources Inc., senior bond, 5.50%, 10/01/22 United States 55,000 57,200 5.50%, 4/01/23 United States 45,000 46,800 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Oil, Gas & Consumable Fuels (continued) Continental Resources Inc., senior note, 4.50%, 4/15/23 United States 15,000 $ 14,666 3.80%, 6/01/24 United States 50,000 46,801 Diamondback Energy Inc., senior note, 7.625%, 10/01/21 United States 150,000 158,625 g Exxon Mobil Corp., senior note, FRN, 0.281%, 3/15/17 United States 110,000 110,099 Forest Oil Corp., a senior bond, 7.25%, 6/15/19 United States 716,000 241,202 senior note, 7.50%, 9/15/20 United States 377,000 128,180 a Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 655,000 505,987 MarkWest Energy Partners LP/MarkWest Energy Finance Corp., senior bond, 4.875%, 12/01/24 United States 300,000 309,750 f MEG Energy Corp.,144A, senior bond, 6.375%, 1/30/23 Canada 35,000 33,425 senior note, 6.50%, 3/15/21 Canada 35,000 34,037 senior bond, 7.00%, 3/31/24 Canada 45,000 44,044 Oasis Petroleum Inc., senior note, 7.25%, 2/01/19 United States 10,000 9,988 6.50%, 11/01/21 United States 692,000 669,510 6.875%, 3/15/22 United States 795,000 783,075 f Pacific Rubiales Energy Corp., senior bond, 144A, 5.625%, 1/19/25 Colombia 310,000 204,693 Petrobras Global Finance BV, senior bond, 5.625%, 5/20/43 Brazil 280,000 226,100 h Petroleos de Venezuela SA, senior bond, Reg S, 5.50%, 4/12/37 Venezuela 260,000 82,660 QEP Resources Inc., senior bond, 5.25%, 5/01/23 United States 160,000 157,400 Rice Energy Inc., senior note, 6.25%, 5/01/22 United States 65,000 63,700 Rosetta Resources Inc., senior note, 5.625%, 5/01/21 United States 15,000 14,363 5.875%, 6/01/22 United States 45,000 43,425 senior bond, 5.875%, 6/01/24 United States 5,000 4,763 f Sabine Pass Liquefaction LLC, senior note, 144A, 5.625%, 3/01/25 United States 1,175,000 1,182,344 a SandRidge Energy Inc., senior note, 7.50%, 3/15/21 United States 405,000 297,675 g Shell International Finance BV, senior note, FRN, 0.467%, 11/15/16 Netherlands 80,000 80,193 SM Energy Co., senior note, 6.625%, 2/15/19 United States 15,000 15,469 senior note, 6.50%, 11/15/21 United States 10,000 10,300 senior bond, 6.50%, 1/01/23 United States 25,000 26,000 senior note, 5.00%, 1/15/24 United States 50,000 48,750 f senior note, 144A, 6.125%, 11/15/22 United States 88,000 90,420 Southwestern Energy Co., senior note, 4.95%, 1/23/25 United States 355,000 365,501 Targa Resources Partners LP/Targa Resources Partners Finance Corp., senior bond, 6.375%, 8/01/22 United States 25,000 26,562 senior bond, 4.25%, 11/15/23 United States 5,000 4,975 f senior note, 144A, 5.00%, 1/15/18 United States 360,000 375,750 senior bond, 5.25%, 5/01/23 United States 15,000 15,375 f senior note, 144A, 4.125%, 11/15/19 United States 125,000 127,500 f Tesoro Logistics LP / Tesoro Logistics Finance Corp., senior note, 144A, 6.25%, 10/15/22 United States 160,000 170,400 f Ultra Petroleum Corp.,144A, senior note, 5.75%, 12/15/18 United States 20,000 19,500 senior bond, 6.125%, 10/01/24 United States 50,000 47,750 f Western Refining Logistics LP/WNRL Finance Corp., senior bond, 144A, 7.50%, 2/15/23 United States 80,000 82,200 Whiting Petroleum Corp., senior note, 5.00%, 3/15/19 United States 25,000 24,750 5.75%, 3/15/21 United States 125,000 123,594 6.50%, 10/01/18 United States 145,000 148,262 Williams Partners LP, senior bond, 4.00%, 9/15/25 United States 205,000 206,153 8,375,726 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Packaging & Containers 0.1% f Owens-Brockway Glass Container Inc.,144A, senior bond, 5.375%, 1/15/25 United States 170,000 $ 178,075 senior note, 5.00%, 1/15/22 United States 170,000 177,013 355,088 Pharmaceuticals 0.3% f BioScrip Inc., senior note, 144A, 8.875%, 2/15/21 United States 145,000 130,319 f Endo Finance LLC & Endo Finco Inc.,144A, senior note, 5.375%, 1/15/23 United States 400,000 408,000 senior bond, 6.00%, 2/01/25 United States 925,000 983,969 g Johnson & Johnson, senior note, FRN, 0.332%, 11/28/16 United States 20,000 20,033 g Merck & Co. Inc., senior note, FRN, 0.381%, 2/10/17 United States 165,000 165,154 f Valeant Pharmaceuticals International Inc., senior note, 144A, 5.50%, 3/01/23 United States 200,000 202,250 6.375%, 10/15/20 United States 70,000 73,937 1,983,662 Pipelines 0.0% † Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 5.75%, 9/01/20 United States 140,000 152,950 Professional Services 0.0% † f IHS Inc., senior note, 144A, 5.00%, 11/01/22 United States 50,000 51,063 Real Estate 0.0% † f Rialto Holdings LLC/Rialto Corp., senior note, 144A, 7.00%, 12/01/18 United States 203,000 207,441 Real Estate Investment Trusts (REITs) 0.1% ARC Properties Operating Partnership LP, senior note, 3.00%, 2/06/19 United States 34,000 32,832 iStar Financial Inc., senior note, 4.00%, 11/01/17 United States 385,000 384,519 417,351 Real Estate Management & Development 0.1% Kennedy-Wilson Inc., senior bond, 5.875%, 4/01/24 United States 429,000 434,362 f Realogy Group LLC/Co-Issuer Corp., senior note, 144A, 5.25%, 12/01/21 United States 65,000 65,244 499,606 Retailing 0.2% New Albertsons Inc., senior bond, 7.45%, 8/01/29 United States 963,000 897,998 8.00%, 5/01/31 United States 117,000 111,150 1,009,148 Road & Rail 0.0% † f Florida East Coast Holdings Corp., senior note, 144A, 6.75%, 5/01/19 United States 213,000 220,189 Semiconductors & Semiconductor Equipment 0.0% † KLA -Tencor Corp., senior note, 4.65%, 11/01/24 United States 173,000 183,079 Software 0.1% f Open Text Corp., senior note, 144A, 5.625%, 1/15/23 Canada 220,000 228,800 g Oracle Corp., senior note, FRN, 0.454%, 7/07/17 United States 135,000 135,169 f Rolta Americas LLC, senior note, 144A, 8.875%, 7/24/19 India 260,000 257,400 621,369 Specialty Retail 0.2% f Claire's Stores Inc., senior note, 144A, 9.00%, 3/15/19 United States 810,000 764,438 f Family Tree Escrow LLC, senior note, 144A, 5.75%, 3/01/23 United States 720,000 761,400 1,525,838 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Trading Companies & Distributors 0.3% Air Lease Corp., senior note, 3.75%, 2/01/22 United States 90,000 $ 91,522 senior bond, 4.25%, 9/15/24 United States 170,000 175,525 Aircastle Ltd., senior note, 5.50%, 2/15/22 United States 15,000 16,125 f Real Alloy Holding Inc., senior note, 144A, 10.00%, 1/15/19 United States 1,405,000 1,426,075 1,709,247 Transportation 0.0% † g Canadian National Railway Co., senior note, FRN, 0.455%, 11/06/15 Canada 80,000 80,021 Wireless Telecommunication Services 0.5% Sprint Communications Inc., senior bond, 6.00%, 11/15/22 United States 735,000 714,787 Sprint Corp., senior note, 7.875%, 9/15/23 United States 700,000 726,250 a 7.125%, 6/15/24 United States 276,000 276,000 7.625%, 2/15/25 United States 1,440,000 1,461,600 3,178,637 Total Corporate Bonds and Notes (Cost $92,883,083) 93,652,696 Corporate Notes in Reorganization 0.7% Commercial Services & Supplies 0.2% a,f,l Altegrity Inc., secured, first lien note, 144A, 7/01/19 United States 1,098,000 1,119,960 Electric Utilities 0.5% f,l Energy Future Intermediate Holding Co./EFIH Finance Inc., senior note, 144A, 12/01/18 United States 2,652,000 3,029,910 Total Corporate Notes in Reorganization (Cost $4,107,188) 4,149,870 g Senior Floating Rate Interests 0.9% Aerospace & Defense 0.1% Awas Aviation, Term Loan, 3.50%, 7/16/18 United States 17,817 17,850 B/E Aerospace Inc., Term Loan B, 4.00%, 11/21/21 United States 60,000 60,285 TransDigm Group Inc., Term Loan D, 3.75%, 6/04/21 United States 126,911 126,662 Tranche C Term Loan, senior secured, first lien guaranteed, 3.75%, 2/28/20 United States 80,058 79,841 284,638 Air Freight & Logistics 0.0% † Goodpack Ltd., Term Loan, first lien, 4.75%, 8/04/21 United States 50,043 50,324 Auto Components 0.0% † American Tire Inc., Initial Term Loan, 5.75%, 6/01/18 United States 13,645 13,692 Visteon Corp., Term Loan B, 3.50%, 4/08/21 United States 74,905 74,788 88,480 Biotechnology 0.0% † Grifols Worldwide Operations Ltd., Tranche B Term Loan, 3.172%, 2/27/21 United States 204,588 204,506 Building Materials 0.0% † Quikrete Holdings Inc., Term Loan, first lien, 4.00%, 9/28/20 United States 74,242 74,019 Building Products 0.0% † Continental Building Products Inc., Term Loan, first lien, 4.00%, 8/15/20 United States 55,778 55,202 Capital Markets 0.0% † American Beacon Advisors Inc., Initial Term Loan, 4.75%, 11/20/19 United States 10,484 10,510 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value g Senior Floating Rate Interests (continued) Chemicals 0.0% † Axalta Coating Systems Dutch Holding B B.V. (Axalta Coating Systems U.S. Holdings Inc.), Refinanced Term Loan B, 3.75%, 2/01/20 United States 10,246 $ 10,192 Emerald Performance Materials LLC, Term Loan, first lien, 4.50%, 7/18/21 United States 31,920 31,740 41,932 Commercial Services & Supplies 0.1% Garda World Security Corp., Delayed Draw Term Loan B, 4.00%, 11/04/20 United States 4,023 3,991 Term Loan B, 4.00%, 11/06/20 United States 15,727 15,599 Harland Clarke Holdings Corp. (Clarke American Corp.), Tranche B-3 Term Loan, 7.00%, 5/22/18 United States 19,371 19,541 Interactive Data Corp., Term Loan, 4.75%, 4/21/21 United States 21,771 21,866 Onsite Rental Group Ltd., Term Loan B, 5.50%, 7/23/21 United States 118,690 116,909 Midas Intermediate Holdco II LLC, Delayed Draw Term Loan, 4.75%, 8/18/21 United States 1,919 1,927 Term Loan B, 4.75%, 8/18/21 United States 17,027 17,099 The ServiceMaster Co., Term Loan, 4.25%, 7/01/21 United States 112,010 112,080 309,012 Communications Equipment 0.1% LTS Buyer LLC, senior secured, Term Loan B, first lien guaranteed, 4.00%, 4/13/20 United States 33,117 32,972 Presidio Holdings, Term Loan B, 6.25%, 1/20/22 United States 200,000 197,250 230,222 Containers & Packaging 0.0% † Ardagh Holdings USA Inc. (Ardagh Packaging Finance S.A), New Term Loan, 4.00%, 12/17/19 United States 79,774 79,774 FPC Holdings Inc., Initial Term Loan, senior secured, first lien, 5.25%, 11/27/19 United States 6,883 6,834 86,608 Diversified Financial Services 0.0% † Duff & Phelps LLC, Initial Term Loan, senior secured, first lien, 4.50%, 4/23/20 United States 39,499 39,318 HarbourVest Partners L.P., New Term Loan, 3.25%, 2/03/21 United States 9,128 9,059 Pods Holdings, First Lien Term Loan, 5.25%, 1/28/22 United States 121,812 122,878 Vat Holdings, Initial Term Loan, 4.75%, 1/28/21 United States 12,350 12,283 183,538 Diversified Telecommunication Services 0.0% † Cable & Wireless, Term Loan B, 5.50%, 11/06/16 United States 80,545 80,898 Level 3 Financing Inc., Term Loan B, 4.50%, 1/31/22 United States 48,413 48,705 129,603 Electrical Equipment 0.1% Generac Power Systems Inc., Term Loan B, 3.25%, 5/31/20 United States 315,335 313,495 Electronic Equipment, Instruments & Components 0.0% † Zebra Technologies Corp., Term Loan B, 4.75%, 9/30/21 United States 72,782 73,661 Food Products 0.0% † ARAMARK Corp., Term Loan F, senior secured, first lien guaranteed, 3.25%, 2/24/21 United States 89,325 88,962 Big Heart Pet Brands (Del Monte Corporation), Initial Term Loan, 3.50%, 2/21/20 United States 99,250 99,225 Reddy Ice Corp., Term Loan B, first lien, 6.75%, 4/01/19 United States 6,251 5,440 193,627 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value g Senior Floating Rate Interests (continued) Health Care Equipment & Supplies 0.0% † Ortho -Clinical Diagnostics Inc., Term Loan B, 4.75%, 5/07/21 United States 55,720 $ 55,186 Health Care Providers & Services 0.1% Amsurg Corp., Term Loan B, 3.75%, 7/16/21 United States 42,692 42,835 DaVita HealthCare Partners Inc., Term Loan B, 3.50%, 6/18/21 United States 132,850 133,336 Millennium Labs LLC, Tranche B Term Loan, 5.25%, 4/15/21 United States 113,990 114,700 290,871 Health Care Technology 0.0% † IMS Health Holdings Inc., Dollar B Term Loan, 3.50%, 3/07/21 United States 16,873 16,898 Hotels, Restaurants & Leisure 0.0% † Hilton Worldwide Finance LLC, senior secured, first lien guaranteed, 3.50%, 10/26/20 United States 122,978 123,073 La Quinta Intermediate Holdings LLC, Initial Term Loan, 4.00%, 4/14/21 United States 100,000 100,094 223,167 Household Durables 0.0% † Tempur-Sealy International Inc., New Term Loan B, senior secured, first lien guaranteed, 3.50%, 3/18/20 United States 32,063 32,056 Household Products 0.0% † Libbey Glass Inc., Initial Term Loan, 3.75%, 4/07/21 United States 7,676 7,657 Wilsonart International Holding LLC, Initial Term Loan, senior secured, first lien, 4.00%, 10/31/19 United States 19,748 19,662 27,319 Independent Power Producers & Energy Traders 0.0% † Calpine Construction Finance Co. LP, Delayed Term Loan, 4.00%, 10/21/20 United States 6,599 6,605 senior secured, first lien guaranteed, 3.00%, 5/03/20 United States 20,737 20,517 Term Loan B, 4.00%, 10/09/19 United States 71,813 71,925 99,047 Industrial Conglomerates 0.0% † Crosby U.S. Acquisition Corp., Term Loan, first lien, 3.75%, 11/07/20 United States 19,800 18,389 Insurance 0.0% † Asurion LLC, senior secured, first lien, Incremental Tranche B-1 Term Loan, 5.00%, 5/24/19 United States 68,775 68,995 Sedgwick Claims Management Services Inc., Initial Term Loan, first lien, 3.75%, 2/10/21 United States 50,320 49,817 118,812 Internet Software & Services 0.0% † Dealertrack Technologies Inc., Term Loan B, 3.25%, 2/25/21 United States 15,826 15,783 Zayo Group, LLC (Zayo Capital Inc.), Term Loan B, 4.00%, 7/02/19 United States 56,943 57,010 72,793 Investment Companies 0.0% † Grosvenor Capital Management Holdings, LLP, Initial Term Loan, 3.75%, 11/25/20 United States 9,703 9,557 IT Services 0.0% † Aptean Inc., Term Loan, 5.25%, 2/05/20 United States 49,625 48,136 Leisure Products 0.0% † Bauer Performance Sports Ltd., Initial Term Loan B, 4.00%, 4/02/21 United States 11,580 11,595 SRAM LLC, Term Loan, senior secured, first lien guaranteed, 5.25%, 4/10/20 United States 35,622 35,622 47,217 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value g Senior Floating Rate Interests (continued) Life Sciences Tools & Services 0.0% † Quintiles Transnational Corp., Term Loan B-3, 3.75%, 6/08/18 United States 139,602 $ 139,979 Machinery 0.0% † Dematic, New Incremental Term Loan, 4.25%, 12/18/19 United States 3,383 3,365 North American Lifting Holdings Inc., Initial Term Loan, first lien, 5.50%, 11/26/20 United States 15,857 14,787 Signode Industrial Group, Initial Term Loan B, 3.75%, 4/09/21 United States 29,037 28,807 46,959 Media 0.1% Charter Communications Inc., Term Loan G, 4.25%, 8/12/21 United States 22,739 22,935 Creative Artists, Term Loan B, 5.50%, 12/10/21 United States 54,524 55,001 Springer Science Business Media GmbH, Term Loan B-3, 4.75%, 8/16/21 United States 19,751 19,677 Time Inc., Term Loan B, 4.25%, 4/17/21 United States 34,825 34,890 Tribune Co., Initial Term Loan, 4.00%, 11/21/20 United States 18,442 18,477 Virgin Media, Term Loan, 3.50%, 6/07/20 United Kingdom 205,000 204,824 William Morris Endeavor Entertainment LLC, Term Loan, first lien, 5.25%, 3/12/21 United States 52,735 52,636 408,440 Metals & Mining 0.0% † ABC Supply, Term Loan B, 3.50%, 4/16/20 United States 64,673 64,333 Doncasters Finance U.S. Finance LLC, (Doncasters U.S. LLC), Term Loan B, 4.50%, 4/10/20 United States 11,213 11,197 75,530 Miscellaneous Manufacturing 0.0% † Gates Global Inc., Term Loan B, 4.25%, 6/12/21 United States 33,915 33,754 Oil, Gas & Consumable Fuels 0.0% † Power Buyer LLC senior secured, first lien, Delayed Draw Term Loan, 4.25%, 5/06/20 United States 3,417 3,357 Initial Term Loan, 4.25%, 5/06/20 United States 63,994 62,875 66,232 Pharmaceuticals 0.1% Amneal Pharmaceuticals LLC, Term Loan B, senior secured, first lien guaranteed, 6.25%, 11/01/19 United States 19,767 19,833 JLL/Delta Dutch Newco B.V., Initial Dollar Term Loan, 4.25%, 1/23/21 United States 9,950 9,881 Mallinckrodt International Finance S.A., Initial Term Loan, 3.25%, 3/19/21 United States 86,497 86,054 Valeant, Term Loan B, 3.50%, 6/27/20 United States 175,000 174,858 290,626 Pipelines 0.0% † Energy Transfer Equity, L.P., Term Loan, 3.25%, 12/02/19 United States 40,000 39,050 Professional Services 0.0% † iQor Inc., Term Loan B, first lien, 6.00%, 4/01/21 United States 69,134 65,980 Real Estate Management & Development 0.0% † The Brickman Group Ltd. LLC, Initial Term Loan, first lien, 4.00%, 12/11/20 United States 6,930 6,893 Realogy Group LLC/Co-Issuer Corp, Initial Term Loan B, 3.75%, 3/05/20 United States 199,943 200,243 207,136 Retailing 0.0% † The Hillman Group, Term Loan B, 4.50%, 6/30/21 United States 41,537 41,329 Talbots Inc., Term Loan, first lien, 4.75%, 3/14/20 United States 68,187 66,312 107,641 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value g Senior Floating Rate Interests (continued) Semiconductors & Semiconductor Equipment 0.0% † Entegris Inc., Tranche B Term Loan, 3.50%, 3/25/21 United States 17,776 $ 17,665 Microsemi, Term Loan, 3.50%, 2/19/20 United States 6,887 6,871 NXP BV, Tranche D Term Loan, 3.25%, 1/22/20 Netherlands 9,875 9,850 34,386 Software 0.1% BMC Software Finance Inc., senior secured, Term Loan, first lien guaranteed, 5.00%, 9/10/20 United States 94,505 90,572 Infor (US) Inc. (Lawson Software Inc.), Tranche B-5 Term Loan, 3.75%, 6/03/20 United States 64,679 64,234 Micro Focus International PLC, Term Loan B, 5.25%, 10/07/21 United Kingdom 79,895 78,863 Renaissance Learning Inc., Initial Term Loan, first lien, 4.50%, 3/31/21 United States 31,167 30,713 Vertafore Inc., Term Loan B, 4.25%, 10/03/19 United States 74,425 74,433 338,815 Specialty Retail 0.1% GNC Holdings Inc., Term Loan, 3.25%, 3/18/19 United States 100,000 97,717 The Men's Warehouse Inc., Term Loan B, 4.50%, 4/15/21 United States 73,737 74,313 Neiman Marcus, Term Loan B, 4.25%, 10/25/20 United States 99,748 99,132 271,162 Trading Companies & Distributors 0.0% † Hd Supply, Term Loan B, 4.00%, 6/28/18 United States 74,808 74,808 Transportation 0.0% † OSG Bulk Ships, Term Loan B, 5.25%, 6/26/19 United States 10,963 10,922 Wireless Telecommunication Services 0.0% † SBA Finance, Incremental Term Loan, 3.25%, 2/05/21 United States 49,750 49,512 Total Senior Floating Rate Interests (Cost $5,617,034) 5,649,757 Foreign Government and Agency Securities 0.3% h Government of Hellenic Republic, senior, Series PSI, Reg S, 3.00%, 2/24/23 - 2/24/42 Greece 416,000 EUR 266,467 Mexico Bonos, Series M, senior note, 4.75%, 6/14/18 Mexico 95,000 m MXN 638,502 senior bond, 6.50%, 6/10/21 Mexico 75,100 m MXN 536,035 Nota Do Tesouro Nacional, Series NTNF, 10.00%, 1/01/25 Brazil 1,373,000 BRL 432,042 Total Foreign Government and Agency Securities (Cost $2,027,446) 1,873,046 Asset-Backed Securities and Commercial Mortgage-Backed Securities 1.4% Airlines 0.0% † f American Airlines 2013-1 Class B Pass Through Trust, senior note, 144A, 5.625%, 1/15/21 United States 182,729 190,952 Automobiles 0.1% BMW Vehicle Owner Trust 2013-A, 0.67%, 11/27/17 United States 70,000 70,048 BMW Vehicle Owner Trust 2014-A, 0.97%, 11/26/18 United States 75,000 75,021 Honda Auto Receivables 2013-4 Owner Trust, A3, 0.69%, 9/18/17 United States 40,000 40,002 Honda Auto Receivables 2014 Owner Trust, A3, 0.77%, 3/19/18 United States 90,000 89,878 Honda Auto Receivables 2014-3 Owner Trust, A3, 0.88%, 6/15/18 United States 45,000 44,952 A4, 1.31%, 10/15/20 United States 30,000 29,992 Honda Auto Receivables 2014-4 Owner Trust, A3, 0.99%, 9/17/18 United States 55,000 54,980 Honda Auto Receivables 2015-1 Owner Trust, A3, 1.05%, 10/15/18 United States 60,000 59,907 Hyundai Auto Receivables 2014-4 Owner Trust, A3, 0.79%, 7/16/18 United States 110,000 109,901 Hyundai Auto Receivables 2015-A Owner Trust, A3, 1.05%, 4/15/19 United States 55,000 54,857 Nissan Auto Lease Trust, 2014-B, 1.12%, 9/15/17 United States 45,000 44,971 Nissan Auto Receivables 2013-C Owner Trust, A3, 0.67%, 8/15/18 United States 30,000 29,960 Toyota Auto Receivables 2014-C Owner Trust, A3, 0.93%, 7/16/18 United States 40,000 39,990 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Automobiles (continued) USAA Auto Owner Trust, A4, 0.57%, 8/15/17 United States 20,000 $ 20,002 764,461 Commercial Mortgage-Backed Securities 0.1% f,g BLCP Hotel Trust 2014-CLRN, E, 144A, FRN, 3.843%, 8/15/29 United States 100,000 100,243 f,g COMM 2014-SAVA Mortgage Trust, 2014-C, 144A, FRN, 2.567%, 6/15/34 United States 100,000 100,088 g Government National Mortgage Association, IO, FRN, 1.017%, 6/16/52 United States 207,664 12,388 f,g GP Portfolio Trust 2014-GGP, A, 144A, FRN, 1.117%, 2/15/27 United States 100,000 99,852 f Hilton USA Trust 2013-HLT, CFX, 144A, 3.714%, 11/05/30 United States 100,000 101,746 f,g SCG Trust 2013-SRP1, FRN, 144A, A, 1.567%, 11/15/26 United States 100,000 100,105 C, 3.417%, 11/15/26 United States 100,000 100,506 614,928 Consumer Finance 0.1% Ford Credit Auto Owner Trust, 2014-B, Series 2014-A3, 0.90%, 10/15/18 United States 120,000 120,057 Series 2014-A3, 1.06%, 5/15/19 United States 55,000 55,094 f 2014-2A, 144A, 2.31%, 4/15/26 United States 100,000 101,153 276,304 Credit Cards 0.4% American Express Credit Account Master Trust, 0.98%, 5/15/19 United States 100,000 100,092 g FRN, 0.443%, 1/15/20 United States 100,000 100,034 Series 2014-3, 1.49%, 4/15/20 United States 100,000 100,448 Series 2014-A, 1.26%, 1/15/20 United States 100,000 100,085 g Series 2014-A, FRN, 0.457%, 5/15/20 United States 100,000 99,962 g BA Credit Card Trust, FRN, A, 0.443%, 9/16/19 United States 120,000 120,007 A, 0.553%, 6/15/21 United States 100,000 100,029 A3, 0.457%, 1/15/20 United States 100,000 100,008 Capital One Multi-Asset Execution Trust, A2, 1.26%, 1/15/20 United States 40,000 40,134 A3, 0.96%, 9/16/19 United States 100,000 99,887 A5, 1.48%, 7/15/20 United States 90,000 90,453 Chase Issuance Trust, g A3, FRN, 0.373%, 5/15/18 United States 110,000 109,948 g A5, FRN, 0.543%, 4/15/21 United States 120,000 119,801 A8, 1.01%, 10/15/18 United States 100,000 100,132 g Series 2014-A, FRN, 0.423%, 11/15/18 United States 85,000 85,049 Series 2014-A6, 1.26%, 7/15/19 United States 100,000 100,003 Citibank Credit Card Issuance Trust, g 2013-A2, FRN, 0.452%, 5/26/20 United States 125,000 124,862 g 2014-A7, FRN, 0.368%, 8/24/18 United States 100,000 99,958 2014-A8, 1.73%, 4/09/20 United States 100,000 100,611 A10, 0.73%, 2/07/18 United States 100,000 100,077 A2, 1.02%, 2/22/19 United States 100,000 99,983 g A3, FRN, 0.371%, 5/09/18 United States 100,000 99,965 A4, 1.23%, 4/24/19 United States 100,000 100,137 g A7, FRN, 0.602%, 9/10/20 United States 200,000 200,679 g Discover Card Execution Note Trust, A1, FRN, 0.624%, 8/17/20 United States 210,000 210,000 2,702,344 Diversified Financial Services 0.0% † f,g Colony American Homes 2014-2, 2A, 144A, FRN, 3.356%, 7/17/31 United States 100,000 98,793 Other ABS 0.3% g Ally Master Owner Trust, FRN, 1A1, 0.643%, 1/15/19 United States 100,000 99,970 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Other ABS (continued) 2A, 0.543%, 1/16/18 United States 135,000 $ 134,909 f American Homes 4 Rent 2014 Trust, SFR3 E, 144A, 6.418%, 12/17/36 United States 100,000 107,214 f,g CAM Mortgage Trust 2014-2, 144A, FRN, 4.45%, 5/15/48 United States 105,000 105,788 Citicorp Mortgage Securities 2006-4 Trust, 1A2, 6.00%, 8/25/36 United States 36,674 37,370 f CLI Funding LLC, 2014-2A, 144A, 3.38%, 10/18/29 United States 96,667 97,141 f,g Invitation Homes Trust, B, 144A, FRN, 1.668%, 6/17/31 United States 100,000 99,652 g Lehman XS Trust, 2006-4N, FRN, 0.391%, 4/25/46 United States 114,218 84,268 f OneMain Financial Issuance Trust, 2014-2, Series 2014-A, 144A, 2.47%, 9/18/24 United States 150,000 150,041 f Sierra Timeshare 2013-3 Receivables Funding LLC, A, 144A, 2.20%, 10/20/30 United States 98,595 98,326 f TAL Advantage V LLC, A, 144A, 3.55%, 11/20/38 United States 87,500 89,101 f US Residential Opportunity Fund Trust,144A, 3.721%, 1/27/35 United States 100,000 100,253 1IV A, 3.721%, 2/27/35 United States 100,000 99,900 f VOLT LLC,144A, 2015-NPL1 A1, 3.625%, 10/25/57 United States 99,982 100,425 2015-NPL2 A1, 3.50%, 2/25/55 United States 100,000 100,260 2015-NPL4 A1, 3.50%, 2/25/55 United States 285,000 284,699 1,789,317 Whole Loan Collateral CMO 0.4% g Adjustable Rate Mortgage 2004-4 Trust, 3A1, FRN, 2.676%, 3/25/35 United States 71,326 69,932 g Adjustable Rate Mortgage 2004-5 Trust, FRN, 5A1, 2.582%, 4/25/35 United States 19,441 19,053 6A1, 2.463%, 4/25/35 United States 12,665 12,586 Alternative Loan 2003-20CB Trust, 2A1, 5.75%, 10/25/33 United States 31,899 33,775 Alternative Loan 2003-9T1 Trust, A7, 5.50%, 7/25/33 United States 32,702 32,992 Alternative Loan 2004-28CB Trust, 5A1, 5.75%, 1/25/35 United States 13,393 13,672 Alternative Loan 2004-J3 Trust, 1A1, 5.50%, 4/25/34 United States 66,037 68,480 g Alternative Loan 2005-14 Trust, 2A1, FRN, 0.378%, 5/25/35 United States 71,939 61,464 Alternative Loan 2005-J1 Trust, 2A1, 5.50%, 2/25/25 United States 16,347 16,712 g Banc of America Funding 2006-I Trust, 1A1, FRN, 2.297%, 12/20/36 United States 92,094 91,524 Banc of America Funding 2007-4 Trust, 5A1, 5.50%, 11/25/34 United States 35,066 34,854 Bank of America Alternative Loan 2003-8 Trust, 1CB1, 5.50%, 10/25/33 United States 15,843 16,903 Bank of America Alternative Loan 2004-9 Trust, 2CB1, 6.00%, 10/25/34 United States 15,839 16,453 Bank of America Alternative Loan 2005-6 Trust, CB7, 5.25%, 7/25/35 United States 32,508 29,488 Bank of America Funding 2005-5 Trust, 2005-1A1, 5.50%, 9/25/35 United States 27,104 28,470 g Bank of America Mortgage 2005-A Trust, 2A1, FRN, 2.663%, 2/25/35 United States 17,548 17,085 g Bear Stearns ARM 2004-6 Trust, 2A1, FRN, 2.615%, 9/25/34 United States 103,111 99,385 g Bear Stearns ARM 2004-9 Trust, 12A3, FRN, 2.78%, 11/25/34 United States 21,857 21,638 g Bear Stearns ARM 2005-12 Trust, 11A1, FRN, 2.551%, 2/25/36 United States 34,094 26,900 g CHL Mortgage Pass-Through 2004-12 Trust, 8A1, FRN, 2.582%, 8/25/34 United States 24,599 23,080 g CHL Mortgage Pass-Through 2004-HYB4 Trust, 2A1, FRN, 2.396%, 9/20/34 United States 61,983 59,443 CHL Mortgage Pass-Through 2005-21 Trust, A17, 5.50%, 10/25/35 United States 26,525 25,027 g Citigroup Mortgage Loan 2005-11 Trust, A2A, FRN, 2.51%, 10/25/35 United States 54,935 54,518 g Citigroup Mortgage Loan 2005-2 Trust, 1A4, FRN, 2.535%, 5/25/35 United States 32,680 31,629 f,g Citigroup Mortgage Loan 2009-10 Trust, 6A2, 144A, FRN, 2.671%, 9/25/34 United States 120,000 109,086 f,g Citigroup Mortgage Loan 2015-2 Trust, 1A1, 144A, FRN, 0.371%, 6/25/47 United States 110,000 101,200 CitiMortgage Alternative Loan 2007-A6 Trust, 1A11, 6.00%, 6/25/37 United States 20,707 18,486 Credit Suisse First Boston Mortgage Securities Corp., g 3A1, FRN, 2.588%, 5/25/34 United States 29,676 29,379 g 4A1, FRN, 2.544%, 12/25/33 United States 8,391 8,143 4A4, 5.75%, 11/25/33 United States 4,529 4,792 g 7A1, FRN, 2.516%, 11/25/33 United States 11,025 10,655 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Whole Loan Collateral CMO (continued) Deutsche Alt-A Securities Inc. Mortgage Loan 2005-3 Trust, 4A4, 5.25%, 6/25/35 United States 10,570 $ 10,724 g Deutsche Alt-A Securities Inc. Mortgage Loan 2005-5 Trust, 1A4, FRN, 5.50%, 11/25/35 United States 17,438 16,604 f FDIC 2013-N1 Trust, A, 144A, 4.50%, 10/25/18 United States 8,875 8,955 GMACM Mortgage Loan Trust 2003-J7, Series 2003-A7, 5.00%, 11/25/33 United States 65,689 66,169 GSR Mortgage Loan Trust 2005-4F, 6A1, 6.50%, 2/25/35 United States 62,005 62,972 g GSR Mortgage Loan Trust 2005-AR6, 4A5, FRN, 2.688%, 9/25/35 United States 57,128 57,565 g Harborview Mortgage Loan Trust, 1A, FRN, 0.538%, 10/19/33 United States 26,945 26,001 g JP Morgan Alternative Loan 2006-A1 Trust, 3A1, FRN, 2.463%, 3/25/36 United States 98,846 86,209 g JP Morgan Mortgage 2003-A2 Trust, 3A1, FRN, 1.99%, 11/25/33 United States 23,716 23,445 g JP Morgan Mortgage 2005-A3 Trust, 4A1, FRN, 2.659%, 6/25/35 United States 20,186 20,480 g JP Morgan Mortgage 2006-A1 Trust, 1A2, FRN, 2.404%, 2/25/36 United States 66,762 59,734 g JP Morgan Mortgage 2006-A7 Trust, 2A4, FRN, 2.575%, 1/25/37 United States 49,574 45,469 g JP Morgan Mortgage 2007-A1 Trust, 4A2, FRN, 2.489%, 7/25/35 United States 14,582 14,681 JP Morgan Mortgage 2007-S1 Trust, 2A22, 5.75%, 3/25/37 United States 79,169 67,315 g MASTR Adjustable Rate Mortgages 2004-7 Trust, 3A1, FRN, 2.494%, 7/25/34 United States 84,690 85,046 MASTR Alternative Loan Trust 2004-12, 6A2, 5.25%, 12/25/34 United States 23,900 24,019 g Merrill Lynch Mortgage Investors MLCC 2006-2 Trust, 2A, FRN, 2.12%, 5/25/36 United States 19,286 19,171 g New York Mortgage 2006-1 Trust, 2A2, FRN, 2.63%, 5/25/36 United States 47,274 43,047 g Provident Funding Mortgage Loan 2005-2 Trust, 2A1A, FRN, 2.396%, 10/25/35 United States 14,942 14,884 RALI 2004-QS2 Trust, AI1, 5.50%, 2/25/34 United States 28,672 28,900 g Structured Adjustable Rate Mortgage Loan Trust, 1A, FRN, 2.355%, 6/25/34 United States 36,567 36,203 Structured Asset Securities Corp. Trust 2005-1, 7A7, 5.50%, 2/25/35 United States 29,507 30,236 g WaMu Mortgage Pass-Through Certificates Series 2005-AR7 Trust, A3, FRN, 2.356%, 8/25/35 United States 150,000 147,975 g Wells Fargo Mortgage Backed Securities 2003-J Trust, 1A9, FRN, 2.612%, 10/25/33 United States 56,976 57,306 g Wells Fargo Mortgage Backed Securities 2003-M Trust, MA1, FRN, 2.151%, 12/25/33 United States 45,487 45,657 g Wells Fargo Mortgage Backed Securities 2004-A Trust, A1, FRN, 2.638%, 2/25/34 United States 50,554 50,782 Wells Fargo Mortgage Backed Securities 2005-16 Trust, A18, 6.00%, 1/25/36 United States 12,550 12,430 g Wells Fargo Mortgage Backed Securities 2005-AR10 Trust, FRN, 2A2, 2.614%, 6/25/35 United States 66,038 67,319 2A4, 2.614%, 6/25/35 United States 29,350 29,579 g Wells Fargo Mortgage Backed Securities Trust, 04-O A1, FRN, 2.615%, 8/25/34 United States 20,553 20,474 2,466,155 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $8,866,829) 8,903,254 Number of Contracts Options Purchased 0.2% Calls – Exchange-Traded Airlines 0.0% † American Airlines Group Inc., March Strike Price, $52.50, Expires 3/20/15 United States 75 3,750 Delta Air Lines Inc., March Strike Price, $48.00, Expires 3/20/15 United States 187 13,651 Delta Air Lines Inc., March Strike Price, $49.00, Expires 3/20/15 United States 207 11,178 United Continental Holdings Inc., March Strike Price, $70.00, Expires 3/20/15 United States 167 20,541 49,120 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Calls – Exchange-Traded (continued) Banks 0.0% † Commerzbank AG, June Strike Price, 11.50 EUR, Expires 6/19/15 Germany 57 $ 7,016 Beverages 0.0% † PepsiCo Inc., April Strike Price, $105.00, Expires 4/17/15 United States 100 3,800 The Coca-Cola Co., May Strike Price, $44.00, Expires 5/15/15 United States 361 32,851 36,651 Chemicals 0.0% † The Dow Chemical Co., March Strike Price, $45.00, Expires 3/20/15 United States 47 21,432 Communications Equipment 0.0% † Nokia OYJ, March Strike Price, 6.80 EUR, Expires 3/20/15 Finland 98 4,716 Nokia OYJ, March Strike Price, 7.00 EUR, Expires 3/20/15 Finland 229 7,175 11,891 Construction Materials 0.0% † Cemex SAB de CV, March Strike Price, $10.00, Expires 3/20/15 Mexico 123 5,166 Diversified Financial Services 0.0% † S&P 500 Index, March Strike Price, $2,150.00, Expires 3/20/15 United States 45 13,950 Electrical Equipment 0.0% † Alstom SA, March Strike Price, 27.00 EUR, Expires 3/20/15 France 20 5,886 Exchange Traded Funds 0.0% † iShares MSCI Emerging Markets ETF, March Strike Price, $41.00, Expires 3/27/15 United States 247 13,215 Market Vectors Gold Miners ETF, March Strike Price, $21.50, Expires 3/27/15 United States 195 12,480 25,695 Food Products 0.0% † Kraft Foods Group Inc., March Strike Price, $65.00, Expires 3/20/15 United States 61 4,026 Internet Software & Services 0.0% † eBay Inc., January Strike Price, $50.00, Expires 1/15/16 United States 200 216,000 Pandora Media Inc., March Strike Price, $25.00, Expires 3/20/15 United States 79 237 216,237 Media 0.1% Time Warner Cable Inc., April Strike Price, $125.00, Expires 4/17/15 United States 71 205,545 Time Warner Cable Inc., April Strike Price, $145.00, Expires 4/17/15 United States 92 117,760 323,305 Metals & Mining 0.0% † Vale SA, September Strike Price, $8.00, Expires 9/18/15 Brazil 241 16,870 Semiconductors & Semiconductor Equipment 0.0% † Canadian Solar Inc., March Strike Price, $25.00, Expires 3/20/15 Canada 9 4,500 Technology Hardware, Storage & Peripherals 0.0% † NCR Corp., January Strike Price, $35.00, Expires 1/15/16 United States 109 19,620 Puts – Exchange-Traded Biotechnology 0.0% † Synergy Pharmaceuticals Inc., April Strike Price, $2.50, Expires 4/17/15 United States 46 690 Diversified Financial Services 0.1% Euro STOXX 50 Index, March Strike Price, 2,900.00 EUR, Expires 3/20/15 Germany 28 439 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Puts – Exchange-Traded (continued) Diversified Financial Services 0.1% Euro STOXX 50 Index, April Strike Price, 3,200.00 EUR, Expires 4/17/15 Germany 64 $ 8,093 Euro STOXX 50 Index, April Strike Price, 3,225.00 EUR, Expires 4/17/15 Germany 78 10,998 EURO STOXX Technology Price EUR, December Strike Price, 350.00 EUR, Expires 12/18/15 Germany 28 20,053 S&P 500 Index, March Strike Price, $1,950.00, Expires 3/20/15 United States 10 2,010 S&P 500 Index, March Strike Price, $1,975.00, Expires 3/20/15 United States 90 22,500 S&P 500 Index, March Strike Price, $2,000.00, Expires 3/20/15 United States 24 8,880 S&P 500 Index, March Strike Price, $2,050.00, Expires 3/20/15 United States 31 24,800 S&P 500 Index, March Strike Price, $2,075.00, Expires 3/20/15 United States 17 22,100 S&P 500 Index, April Strike Price, $1,950.00, Expires 4/17/15 United States 23 20,010 139,883 Diversified Telecommunication Services 0.0% † AT&T Inc., June Strike Price, $35.00, Expires 6/19/15 United States 293 49,517 Electrical Equipment 0.0% † Alstom SA, September Strike Price, 24.00 EUR, Expires 9/18/15 France 123 7,570 Exchange Traded Funds 0.0% † SPDR S&P rust, March Strike Price, $206.50, Expires 3/06/15 United States 622 13,062 SPDR S&P Retail ETF, March Strike Price, $87.00, Expires 3/20/15 United States 27 203 13,265 Media 0.0% † Vivendi SA, March Strike Price, 19.00 EUR, Expires 3/20/15 France 490 1,097 Vivendi SA, March Strike Price, 20.00 EUR, Expires 3/20/15 France 112 501 1,598 Metals & Mining 0.0% † Horsehead Holding Corp., April Strike Price, $10.00, Expires 4/17/15 United States 100 1,500 Oil, Gas & Consumable Fuels 0.0% † Scorpio Tankers Inc., April Strike Price, $7.50, Expires 4/17/15 Monaco 6 150 Real Estate Investment Trusts (REITs) 0.0% † Gramercy Property Trust Inc., May Strike Price, $5.00, Expires 5/15/15 United States 35 350 Spirit Realty Capital Inc., April Strike Price, $10.00, Expires 4/17/15 United States 54 540 890 Notional Counterparty Amount* Puts – Over-the-Counter Currency Options 0.0% † CNY/USD, March Strike Price, 6.35 CNY, Expires 3/26/15 China DBFX 4,762,500 CNY 2,838 INR/USD, July Strike Price, 61.50 INR, Expires 7/24/15 India BOFA 49,200,000 INR 8,687 INR/USD, August Strike Price, 61.50 INR, Expires 8/31/15 India CITI 83,025,000 INR 12,698 24,223 Receiver Swaptions — Over-the-Counter Interest Rate 0.0% † Receive fixed 1 year 4.26%, pay float 28 Day TIIE, Expires 10/24/16 Mexico BOFA 27,000,000 MXN 4,038 Payer Swaptions — Over-the-Counter Interest Rate 0.0% † Pay fixed 10 year 2.18%, receive float 3 – month USD LIBOR, Expires 5/26/15 United States DBFX 2,000,000 31,898 Pay fixed 10 year 2.39%, receive float 3 – month USD LIBOR, Expires 7/22/15 United States DBFX 3,000,000 39,621 71,519 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Options Purchased (continued) Total Options Purchased (Cost $1,577,763) 1,076,208 Total Investments before Short Term Investments (Cost $455,785,014) $ 489,312,488 Short Term Investments 0.1% U.S. Government and Agency Securities 0.1% n U.S. Treasury Bills, 4/09/15 United States 140,000 139,999 7/23/15 United States 200,000 199,966 Total Short Term Investments (Cost $339,939) 339,965 Total Investments before Money Market Funds and Repurchase Agreements (Cost $456,124,953) 489,652,453 Shares Money Market Funds (Cost $49,901,896) 8.0% o,p Dreyfus Government Cash Management, Institutional Shares, 0.01% United States 49,901,896 49,901,896 Principal Amount * Repurchase Agreement (Cost $23,245,363) 3.7% q Joint Repurchase Agreement, 0.057%, 03/02/15 (Maturity Value $23,245,474) United States 23,245,363 23,245,363 BNP Paribas Securities Corp. (Maturity Value $5,704,439) HSBC Securities (USA) Inc. (Maturity Value $11,979,323) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $5,561,712) Collateralized by U.S. Government Agency Securities, 0.14% - 5.50%, 3/02/15 - 10/02/19; U.S. Government Agency Securities, Strips, 6/01/17; and U.S. Treasury Notes, 0.25% - 1.875%, 6/30/15 - 10/31/19 (valued at $23,711,404) Total Investments (Cost $529,272,212) 90.8% 562,799,712 Options Written ( ) % † (31,169 ) Securities Sold Short ( ) % (151,588,155 ) Other Assets, less Liabilities 33.7% 208,461,978 Net Assets 100.0% $ 619,642,366 Number of Contracts Options Written (0.0)% † Calls – Exchange-Traded Airlines (0.0)% † United Continental Holdings Inc., March Strike Price, $70.00, Expires 3/13/15 United States 5 $ (385 ) Banks (0.0)% † Commerzbank AG, June Strike Price, 13.00 EUR, Expires 6/19/15 Germany 57 (2,743 ) Diversified Telecommunication Services (0.0)% † AT&T Inc., June Strike Price, $37.00, Expires 6/19/15 United States 46 (920 ) Electrical Equipment (0.0)% † Alstom SA, March Strike Price, 30.00 EUR, Expires 3/20/15 France 41 (1,697 ) Puts – Exchange-Traded Airlines (0.0)% † JetBlue Airways Corp., June Strike Price, $17.00, Expires 6/19/15 United States 5 (675 ) Construction Materials (0.0)% † Cemex SAB de CV, March Strike Price, $9.00, Expires 3/20/15 Mexico 123 (1,107 ) Diversified Financial Services (0.0)% † EURO STOXX 50 Index, March Strike Price, 2,700.00 EUR, Expires 3/20/15 Germany 28 (282 ) S&P 500 Index, March Strike Price, $1,850.00, Expires 3/20/15 United States 10 (650 ) (932 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Written (continued) Puts – Exchange-Traded (continued) Exchange Traded Funds (0.0)% † iShares MSCI Emerging Markets ETF, March Strike Price, $38.00, Expires 3/27/15 United States 247 (2,717 ) Market Vectors Gold Miners ETF, March Strike Price, $20.00, Expires 3/27/15 United States 135 $ (3,915 ) (6,632 ) Technology Hardware, Storage & Peripherals (0.0)% † NCR Corp., January Strike Price, $25.00, Expires 1/15/16 United States 109 (16,078 ) Total Options Written (Premiums Received $86,748) (31,169 ) Shares Securities Sold Short (24.5)% Common Stocks (11.5)% Aerospace & Defense (0.1)% AAR Corp. United States 7,191 (211,415 ) Airbus Group NV France 2,136 (132,254 ) The Boeing Co. United States 2,165 (326,590 ) KLX Inc. United States 898 (35,866 ) Spirit AeroSystems Holdings Inc. United States 1,822 (89,661 ) (795,786 ) Airlines (0.3)% American Airlines Group Inc. United States 8,240 (394,696 ) Copa Holdings SA, A Panama 1,674 (190,635 ) Hawaiian Holdings Inc. United States 13,692 (253,439 ) Norwegian Air Shuttle AS Norway 3,412 (103,792 ) Spirit Airlines Inc. United States 5,619 (437,046 ) Virgin America Inc. United States 7,426 (260,207 ) (1,639,815 ) Automobiles (0.1)% General Motors Co. United States 4,608 (171,924 ) Tesla Motors Inc. United States 1,050 (213,507 ) (385,431 ) Banks (0.1)% Comerica Inc. United States 4,009 (183,532 ) Zions Bancorporation United States 8,179 (218,666 ) (402,198 ) Beverages (0.0)% † PepsiCo Inc. United States 1,874 (185,489 ) Biotechnology (0.3)% Acorda Therapeutics Inc. United States 17,059 (577,277 ) AMAG Pharmaceuticals Inc. United States 12,634 (621,972 ) Exact Sciences Corp. United States 6,484 (145,695 ) Exelixis Inc. United States 47,434 (138,982 ) Incyte Corp. Ltd. United States 2,876 (246,905 ) Isis Pharmaceuticals Inc. United States 3,576 (245,170 ) Mannkind Corp. United States 14,560 (94,931 ) (2,070,932 ) Building Products (0.1)% Griffon Corp. United States 26,912 (439,204 ) Capital Markets (0.1)% Cowen Group Inc. United States 77,935 (412,276 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Capital Markets (continued) Prospect Capital Corp. United States 5,968 $ (51,504 ) (463,780 ) Chemicals (0.1)% FMC Corp. United States 3,130 (198,473 ) K+S AG Germany 6,848 (220,892 ) (419,365 ) Commercial Services & Supplies (0.0)% † Cenveo Inc. United States 33,998 (71,056 ) Communications Equipment (0.1)% Brocade Communications Systems Inc. United States 4,639 (57,477 ) Oclaro Inc. United States 8,387 (14,677 ) Palo Alto Networks Inc. United States 4,359 (619,937 ) ViaSat Inc. United States 2,119 (138,456 ) (830,547 ) Consumer Finance (0.1)% Ally Financial Inc. United States 10,304 (214,117 ) Encore Capital Group Inc. United States 4,514 (180,425 ) (394,542 ) Containers & Packaging (0.0)% † Ball Corp. United States 2,168 (155,467 ) Diversified Consumer Services (0.1)% Ascent Capital Group Inc. United States 2,224 (97,789 ) Carriage Services Inc. United States 15,999 (367,817 ) DeVry Education Group Inc. United States 2,897 (105,886 ) (571,492 ) Diversified Financial Services (0.0)% † Element Financial Corp. Canada 17,684 (226,620 ) Diversified Telecommunication Services (0.2)% AT&T Inc. United States 30,575 (1,056,672 ) Iridium Communications Inc. United States 10,245 (98,147 ) Telecom Italia SpA Italy 104,114 (124,198 ) (1,279,017 ) Electric Utilities (0.1)% Pepco Holdings Inc. United States 16,328 (443,142 ) Electrical Equipment (0.1)% Ametek Inc. United States 7,068 (375,594 ) Rockwell Automation Inc. United States 1,277 (149,460 ) SolarCity Corp. United States 3,437 (176,524 ) (701,578 ) Electronic Equipment, Instruments & Components (0.2)% TTM Technologies Inc. United States 23,341 (205,634 ) Vishay Intertechnology Inc. United States 84,991 (1,210,272 ) (1,415,906 ) Energy Equipment & Services (0.4)% Core Laboratories NV United States 1,277 (140,368 ) Halliburton Co. United States 34,309 (1,473,228 ) Schlumberger Ltd. United States 4,879 (410,617 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Energy Equipment & Services (continued) SEACOR Holdings Inc. United States 3,522 $ (255,380 ) (2,279,593 ) Food & Staples Retailing (0.1)% The Fresh Market Inc. United States 4,102 (156,122 ) The Kroger Co. United States 8,559 (608,973 ) Sysco Corp. United States 3,582 (139,662 ) (904,757 ) Food Products (0.8)% Archer-Daniels-Midland Co. United States 5,780 (276,746 ) ConAgra Foods Inc. United States 9,377 (328,007 ) General Mills Inc. United States 4,177 (224,681 ) The JM Smucker Co. United States 2,569 (296,334 ) Kellogg Co. United States 5,175 (333,684 ) Kraft Foods Group Inc. United States 5,092 (326,194 ) Mondelez International Inc., A United States 9,452 (349,110 ) Post Holdings Inc. United States 61,514 (3,043,713 ) (5,178,469 ) Health Care Equipment & Supplies (0.5)% Alere Inc. United States 4,835 (219,847 ) Becton Dickinson and Co. United States 680 (99,770 ) DENTSPLY International Inc. United States 1,050 (55,660 ) Hologic Inc. United States 23,339 (755,717 ) Quidel Corp. United States 22,712 (583,244 ) ResMed Inc. United States 830 (53,419 ) The Spectranetics Corp. United States 3,714 (125,570 ) Thoratec Corp. United States 1,353 (55,094 ) Wright Medical Group Inc. United States 37,709 (928,773 ) (2,877,094 ) Health Care Providers & Services (0.6)% Air Methods Corp. United States 2,062 (109,265 ) Amsurg Corp. United States 2 (120 ) Anthem Inc. United States 11,838 (1,733,675 ) HCA Holdings Inc. United States 6,286 (449,701 ) HealthSouth Corp. United States 5,874 (255,284 ) Molina Healthcare Inc. United States 22,218 (1,415,065 ) (3,963,110 ) Health Care Technology (0.0)% † Allscripts Healthcare Solutions Inc. United States 15,994 (192,008 ) Hotels, Restaurants & Leisure (0.1)% MGM Resorts International United States 6,035 (131,140 ) Panera Bread Company, A United States 1,944 (313,820 ) TUI AG Germany 8,137 (147,330 ) (592,290 ) Household Durables (0.4)% Brookfield Residential Properties Inc. Canada 4,811 (116,426 ) Hovnanian Enterprises Inc. United States 30,365 (113,565 ) Jarden Corp. United States 34,863 (1,850,180 ) The Ryland Group Inc. United States 4,464 (203,112 ) (2,283,283 ) Household Products (0.1)% The Clorox Co. United States 2,090 (227,057 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Household Products (continued) Kimberly-Clark Corp. United States 792 $ (86,851 ) (313,908 ) Industrial Conglomerates (0.1)% General Electric Co. United States 21,054 (547,193 ) Insurance (0.1)% AmTrust Financial Services Inc. United States 3,729 (200,993 ) XL Group PLC Ireland 3,009 (108,926 ) (309,919 ) Internet & Catalog Retail (0.2)% Expedia Inc. United States 1,481 (135,882 ) Priceline Group Inc. United States 718 (888,510 ) (1,024,392 ) Internet Software & Services (0.2)% Alibaba Group Holding Ltd. China 1,596 (135,851 ) Envestnet Inc. United States 3,137 (169,022 ) j2 Global Inc. United States 4,403 (296,102 ) Linkedin Corp., A United States 1,285 (343,352 ) MercadoLibre Inc. Argentina 3,770 (493,757 ) SINA Corp. China 229 (8,500 ) Twitter Inc. United States 2,875 (138,230 ) (1,584,814 ) IT Services (0.0)% † International Business Machines Corp. United States 891 (144,289 ) Leisure Products (0.1)% JAKKS Pacific Inc. United States 5,976 (39,800 ) Mattel Inc. United States 16,692 (439,334 ) (479,134 ) Life Sciences Tools & Services (0.0)% † Sequenom Inc. United States 62,390 (218,365 ) Machinery (0.4)% Altra Industrial Motion Corp. United States 18,440 (503,412 ) Caterpillar Inc. United States 8,711 (722,142 ) Cummins Inc. United States 977 (138,959 ) Deere & Co United States 5,008 (453,725 ) The Greenbrier Cos. Inc. United States 297 (17,454 ) PACCAR Inc. United States 1,084 (69,430 ) Trinity Industries Inc. United States 25,790 (867,060 ) (2,772,182 ) Media (1.1)% Charter Communications Inc., A United States 1,560 (281,736 ) Comcast Corp., A United States 50,532 (3,000,590 ) Global Eagle Entertainment Inc. United States 369 (4,908 ) Sinclair Broadcast Group Inc. United States 9,558 (262,463 ) Sirius XM Holdings Inc. United States 748,325 (2,910,984 ) Viacom Inc. United States 2,967 (207,512 ) (6,668,193 ) Metals & Mining (0.1)% Alcoa Inc. United States 7,878 (116,516 ) Horsehead Holding Corp. United States 29,109 (373,759 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Metals & Mining (continued) Stillwater Mining Co. United States 16,052 $ (232,754 ) (723,029 ) Multiline Retail (0.1)% Dollar Tree Inc. United States 6,155 (490,430 ) Oil, Gas & Consumable Fuels (0.3)% Aegean Marine Petroleum Network Inc. Greece 12,286 (180,113 ) Alon USA Energy Inc. United States 19,019 (265,125 ) Alpha Natural Resources Inc. United States 13,110 (16,650 ) Amyris Inc. United States 1,900 (5,130 ) Cobalt International Energy Inc. United States 13,761 (140,913 ) Golar LNG Ltd. Bermuda 4,115 (127,647 ) PetroQuest Energy Inc. United States 7,707 (22,504 ) Renewable Energy Group Inc. United States 24,429 (217,907 ) Rex Energy Corp. United States 8,385 (41,086 ) Sanchez Energy Corp. United States 15,800 (211,720 ) SandRidge Energy Inc. United States 5,482 (9,703 ) Scorpio Tankers Inc. Monaco 60,729 (525,913 ) Ship Finance International Ltd. Norway 15,209 (243,496 ) (2,007,907 ) Paper & Forest Products (0.1)% Domtar Corp. United States 3,667 (165,748 ) West Fraser Timber Co. Ltd. Canada 2,819 (153,477 ) (319,225 ) Pharmaceuticals (0.5)% Actavis PLC United States 8,358 (2,435,187 ) ANI Pharmaceuticals Inc. United States 2,266 (152,638 ) Bristol-Myers Squibb Co. United States 4,283 (260,920 ) The Medicines Co. United States 8,177 (235,212 ) Theravance Inc. United States 6,089 (109,967 ) (3,193,924 ) Professional Services (0.1)% 51job Inc., ADR China 7,592 (269,516 ) Nielsen NV United States 4,627 (209,187 ) (478,703 ) Real Estate Investment Trusts (REITs) (1.0)% American Tower Corp. United States 2,215 (219,595 ) Brandywine Realty Trust United States 16,497 (261,478 ) Campus Crest Communities Inc. United States 6,304 (49,108 ) Corporate Office Properties Trust United States 721 (21,197 ) DiamondRock Hospitality Co. United States 9,585 (138,791 ) EPR Properties United States 942 (57,472 ) Government Properties Income Trust United States 14,237 (333,004 ) Gramercy Property Trust Inc. United States 102,284 (721,102 ) Health Care REIT Inc. United States 3,430 (264,487 ) Highwoods Properties Inc. United States 726 (33,113 ) Hospitality Properties Trust United States 4,668 (143,821 ) National Health Investors Inc. United States 1,955 (139,157 ) Piedmont Office Realty Trust Inc., A United States 3,867 (70,882 ) Ramco-Gershenson Properties Trust United States 72,741 (1,361,712 ) Realty Income Corp. United States 12,006 (601,020 ) Redwood Trust Inc. United States 6,457 (123,458 ) Senior Housing Prop Trust United States 6,392 (142,861 ) Spirit Realty Capital Inc. United States 28,877 (353,743 ) Starwood Property Trust Inc. United States 23,436 (571,838 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Real Estate Investment Trusts (REITs) (continued) Starwood Waypoint Residential Trust United States 4,211 $ (106,033 ) Ventas Inc. United States 5,771 (429,766 ) (6,143,638 ) Real Estate Management & Development (0.1)% Cheung Kong Holdings Ltd. Hong Kong 22,162 (438,623 ) Forest City Enterprises Inc. United States 13,321 (336,355 ) (774,978 ) Semiconductors & Semiconductor Equipment (0.6)% Canadian Solar Inc. Canada 4,924 (145,874 ) Lam Research Corp. United States 8,613 (710,228 ) Microchip Technology Inc. United States 2,838 (145,504 ) NVIDIA Corp. United States 50,374 (1,111,250 ) NXP Semiconductors NV Netherlands 3,014 (255,874 ) Photronics Inc. United States 10,250 (85,177 ) SunEdison Inc. United States 15,326 (339,318 ) Xilinx Inc. United States 9,075 (384,508 ) (3,177,733 ) Software (0.7)% Electronic Arts Inc. United States 41,362 (2,365,079 ) Proofpoint Inc. United States 7,782 (440,772 ) PROS Holdings Inc. United States 3,740 (91,518 ) Rovi Corp. United States 1,942 (48,317 ) Take-Two Interactive Software Inc. United States 46,865 (1,241,454 ) TiVo Inc. United States 15,733 (175,895 ) Workday Inc. United States 3,705 (316,778 ) (4,679,813 ) Specialty Retail (0.1)% Barnes & Noble Inc. United States 14,615 (363,913 ) Foot Locker Inc. United States 2,058 (115,598 ) (479,511 ) Technology Hardware, Storage & Peripherals (0.2)% Apple Inc. United States 2,164 (277,988 ) Electronics For Imaging Inc. United States 14,600 (592,760 ) SanDisk Corp. United States 3,002 (239,950 ) Violin Memory Inc. United States 7,825 (30,752 ) (1,141,450 ) Textiles, Apparel & Luxury Goods (0.2)% Iconix Brand Group Inc. United States 40,726 (1,375,317 ) Tobacco (0.0)% † Reynolds American Inc. United States 386 (29,189 ) Universal Corp. United States 4,747 (227,429 ) (256,618 ) Trading Companies & Distributors (0.1)% Aircastle Ltd. United States 4,481 (103,377 ) Kaman Corp. United States 4,962 (205,923 ) MSC Industrial Direct Co. Inc. United States 3,084 (225,101 ) (534,401 ) Wireless Telecommunication Services (0.0)% † T-Mobile US Inc. United States 2,684 (88,652 ) Total Common Stocks (Proceeds $68,222,315) (71,089,689 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Exchange Traded Funds (12.0)% Consumer Discretionary Select Sector SPDR Fund United States 21,250 $ (1,614,363 ) Consumer Staples Select Sector SPDR Fund United States 44,330 (2,216,943 ) Energy Select Sector SPDR Fund United States 4,717 (372,737 ) Health Care Select Sector SPDR Fund United States 65,126 (4,702,097 ) iShares China Large-Cap ETF China 8,298 (363,121 ) iShares Core S&P Small-Cap ETF United States 20,240 (2,359,579 ) iShares Global Utilities ETF United States 10,620 (509,017 ) iShares MSCI Canada ETF Canada 20,409 (571,860 ) iShares MSCI Emerging Markets ETF United States 36,278 (1,476,152 ) iShares MSCI Finland Capped ETF Finland 9,000 (310,500 ) iShares MSCI India ETF India 3,512 (117,828 ) iShares MSCI Japan ETF Japan 17,918 (221,287 ) iShares MSCI Sweden ETF Sweden 4,870 (169,086 ) iShares MSCI Taiwan ETF Taiwan 59,360 (949,166 ) iShares Nasdaq Biotechnology ETF United States 10,346 (3,491,465 ) iShares North American Tech ETF United States 3,100 (329,747 ) iShares North American Tech-Software ETF United States 13,545 (1,331,474 ) iShares PHLX Semiconductor ETF United States 19,500 (1,888,770 ) iShares Russell 2000 ETF United States 93,494 (11,457,690 ) iShares Russell 2000 Growth ETF United States 13,415 (2,000,847 ) iShares Russell Mid-Cap Growth ETF United States 3,520 (344,819 ) iShares S&P Small-Cap 600 Growth ETF United States 3,255 (415,631 ) iShares U.S. Consumer Goods ETF United States 4,640 (500,378 ) iShares U.S. Real Estate ETF United States 1,270 (100,482 ) iShares U.S. Technology ETF United States 14,400 (1,565,568 ) iShares U.S. Telecommunications ETF United States 40,100 (1,235,882 ) PowerShares Dynamic Retail Portfolio United States 22,380 (898,259 ) PowerShares QQQ Trust Series 1 United States 11,748 (1,273,483 ) SPDR S&P rust United States 141,414 (29,790,273 ) SPDR S&P Transportation ETF United States 4,035 (434,650 ) Vanguard Consumer Staples ETF United States 5,125 (659,588 ) Vanguard Small-Cap Growth ETF United States 2,175 (287,622 ) Total Exchange Traded Funds (Proceeds $70,964,890) (73,960,364 ) Principal Amount * Convertible Notes (0.0)% † (Proceeds $198,319) Health Care Equipment & Supplies (0.0)% † Hologic Inc., 2.00%, 3/01/42 United States 161,000 (199,036 ) Corporate Bonds and Notes (0.7)% Diversified Financial Services (0.1)% f American Achievement Corp., 144A, 10.875%, 4/15/16 United States 515,000 (512,425 ) Energy Equipment & Services (0.0)% † f Hercules Offshore Inc., 144A, 8.75%, 7/15/21 United States 124,000 (39,060 ) Hotels, Restaurants & Leisure (0.2)% f 1011/New Red Finance Inc., 144A, 6.00%, 4/01/22 Canada 820,000 (856,900 ) f Scientific Games International Inc., 144A, 10.00%, 12/01/22 United States 920,000 (902,750 ) (1,759,650 ) Oil, Gas & Consumable Fuels (0.3)% f California Resources Corp., 144A, 6.00%, 11/15/24 United States 1,936,000 (1,731,510 ) Semiconductors & Semiconductor Equipment (0.1)% Amkor Technology Inc., 6.375%, 10/01/22 United States 420,000 (437,850 ) Total Corporate Bonds and Notes (Proceeds $4,325,173) (4,480,495 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount * Value Securities Sold Short (continued) U.S. Government & Agency Securities (0.3)% U.S. Treasury Notes, 1.50%, 10/31/19 United States 1,497,000 $ (1,498,871 ) 2.25%, 11/15/24 United States 352,000 (359,700 ) Total U.S. Government & Agency Securities (Proceeds $1,838,469) (1,858,571 ) Total Securities Sold Short (Proceeds $145,549,166) $ (151,588,155 ) † Rounds to less than 0.1% of net assets. * The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a Security or a portion of the security has been pledged as collateral for securities sold short, open futures, forward, swap and written options contracts. At February 28, 2015, the aggregate value of these securities and/or cash pledged as collateral was $199,238,547, representing 32.15% of net assets. b Non-income producing. c Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. d Security has been deemed illiquid because it may not be able to be sold within seven days. e A portion or all of the security is held in connection with written option contracts at period end. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At February 28, 2015, the net value of these securities was $83,455,021, representing 13.47 % of net assets. g The coupon rate shown represents the rate at period end. h Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustee's. At February 28, 2015, the aggregate value of these securities was $3,980,548, representing 0.64% of net assets. i A portion or all of the security purchased on a delayed delivery basis. j Perpetual security with no stated maturity date. k Income may be received in additional securities and/or cash. l Defaulted security or security for which income has been deemed uncollectible. m Principal amount is stated in 100 Mexican Peso Units. n The security is traded on a discount basis with no stated coupon rate. o A portion or all of the security is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 5. p The rate shown is the annualized seven-day yield at period end. q Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At February 28, 2015, all repurchase agreements had been entered into on February 27, 2015. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) At February 28, 2015, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts a Aluminum Long 17 $ 768,931 3/16/15 $ — $ (15,284 ) Aluminum Short 63 2,849,569 3/16/15 29,386 — Aluminum Short 11 500,156 6/15/15 80 — Brent Crude Oil Short 5 312,900 3/16/15 — (4,528 ) Cocoa Long 30 938,354 5/13/15 47,385 — Coffee Short 16 843,000 5/18/15 53,657 — Copper Long 22 3,254,900 3/16/15 137,680 — Copper Short 24 3,550,800 3/16/15 72,983 — Copper Short 10 1,473,375 6/15/15 — (30,429 ) Corn Short 36 707,850 5/14/15 — (14,810 ) Cotton Long 2 64,930 5/06/15 — (730 ) Gold Short 29 3,517,990 4/28/15 36,606 — Kansas City Wheat Short 9 245,700 7/14/15 5,188 — Low Sulphur Gas Oil Short 6 348,450 4/10/15 — (8,459 ) Natural Gas Short 45 1,230,300 3/27/15 37,620 — NY Harbor Ultra-Low Sulphur Diesel Short 3 248,686 3/31/15 — (10,347 ) RBOB Gasoline Short 7 581,503 3/31/15 — (40,717 ) Silver Short 37 3,063,230 5/27/15 — (54,040 ) Soybeans Short 35 1,805,562 5/14/15 — (59,908 ) Soybean Meal Short 5 171,200 5/14/15 356 — Sugar Short 39 601,474 4/30/15 53,296 — Wheat Short 60 1,550,250 7/14/15 19,162 — WTI Crude Oil Long 2 99,520 3/20/15 1,506 — Zinc Short 39 2,015,325 6/15/15 6,168 — 30,743,955 501,073 (239,252 ) Equity Contracts CAC40 10 Euro a Long 24 1,329,827 3/20/15 41,543 — CAC40 10 Euro Short 6 332,457 3/20/15 — (45,365 ) DAX Index a Long 6 1,910,963 3/20/15 173,956 — DAX Index Short 1 318,494 3/20/15 — (44,586 ) DJIA Mini E-CBOT Index a Long 68 6,163,180 3/20/15 161,030 — Euro STOXX 50 Index a Long 62 2,490,768 3/20/15 302,856 — Euro STOXX Bank Index Long 13 107,943 3/20/15 2,452 — FTSE 100 Index a Long 8 854,677 3/20/15 20,789 — Hang Seng Index a Long 21 3,356,675 3/30/15 18,553 — Nasdaq 100 E-Mini Index a Long 75 6,663,750 3/20/15 291,709 — Nikkei 225 Index a Long 45 3,538,872 3/12/15 215,452 — Russell 2000 Mini Index a Long 32 3,941,120 3/20/15 87,641 — S&P 500 E-Mini Index Short 142 14,929,880 3/20/15 — (405,011 ) S&P 500 E-Mini Index a Long 56 5,887,840 3/20/15 116,220 — TOPIX Index a Long 32 4,080,752 3/12/15 277,391 — 55,907,198 1,709,592 (494,962 ) Interest Rate Contracts 3 Month Euribor a Long 383 107,143,095 6/13/16 129,942 — 90 Day Eurodollar Long 25 6,201,875 12/14/15 — (7,563 ) 90 Day Eurodollar a Long 546 134,848,350 6/13/16 138,369 — 90 Day Eurodollar a Long 42 10,350,900 9/19/16 2,541 — 90 Day Eurodollar Short 25 6,149,063 12/19/16 14,287 — 90 Day Sterling a Long 415 79,198,412 6/15/16 74,232 — Australian 10 Yr. Bond a Long 70 7,199,850 3/16/15 213,250 — Canadian 10 Yr. Bond a Long 37 4,251,404 6/19/15 10,354 — JGB 10 Yr. Mini a Long 56 6,924,104 3/10/15 43,718 — Long Gilt a Long 18 3,294,984 6/26/15 — (6,785 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Futures Contracts (continued) Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts (continued) U.S. Long Bond a Long 71 $ 11,490,906 6/19/15 $ 24,411 $ — 377,052,943 651,104 (14,348 ) Total $ 463,704,096 2,861,769 (748,562 ) Net unrealized appreciation (depreciation) $ 2,113,207 a A portion or all of the contract is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 5. At February 28, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Australian Dollar BNYM Buy 123,000 $ 97,083 3/02/15 $ — $ (971 ) Canadian Dollar BNYM Buy 2,511 2,009 3/02/15 — (1 ) Euro BNYM Sell 34,840 39,053 3/02/15 66 — Euro CSFB Buy 130,000 146,886 3/02/15 — (1,410 ) Euro CSFB Sell 130,000 147,432 3/02/15 1,956 — Euro BNYM Buy 571,653 642,060 3/02/15 — (2,355 ) British Pound BNYM Buy 205,724 319,133 3/02/15 — (1,525 ) British Pound BNYM Sell 274,168 422,301 3/02/15 — (974 ) Israeli Shekel BNYM Buy 257,041 64,737 3/02/15 12 (222 ) Canadian Dollar BNYM Buy 10,022 8,021 3/03/15 — (4 ) Euro BNYM Sell 4,824 5,408 3/03/15 9 — Euro CSFB Buy 200,000 223,918 3/03/15 — (109 ) Euro CSFB Sell 200,000 225,977 3/03/15 2,159 — Euro BNYM Buy 330,501 370,095 3/03/15 — (250 ) Euro MSCO Sell 123,453 138,178 3/03/15 24 — British Pound HSBC Buy 21,292 32,868 3/03/15 4 — British Pound BNYM Buy 148,394 229,180 3/03/15 — (81 ) British Pound MSCO Sell 1,852 2,861 3/03/15 2 — Hong Kong Dollar BNYM Buy 415,000 53,507 3/03/15 1 — Mexican Peso CSFB Sell 13,310,000 897,130 3/03/15 5,698 — Mexican Peso CSFB Buy 13,310,000 889,706 3/03/15 1,937 — Norwegian Krone MSCO Sell 34,677 4,517 3/03/15 — (6 ) Singapore Dollar BNYM Buy 2,000 1,469 3/03/15 — (1 ) Swedish Krona BNYM Buy 1,165,440 139,507 3/03/15 284 — Canadian Dollar MSCO Sell 8,365 6,694 3/04/15 3 — Canadian Dollar BNYM Buy 27,159 21,727 3/04/15 — (2 ) Euro CSFB Sell 1,827,000 2,064,918 3/04/15 20,315 — South African Rand BNYM Buy 62,957 5,389 3/06/15 2 — Malaysian Ringgit CSFB Sell 970,000 270,255 3/09/15 1,329 — Taiwan Dollar BOFA Sell 8,825,000 280,506 3/09/15 — (504 ) South African Rand DBFX Sell 6,600,000 578,694 3/09/15 13,924 — Turkish Lira MLCO Sell 445,000 176,622 3/12/15 — (178 ) Turkish Lira CSFB Sell 1,150,000 456,065 3/12/15 — (834 ) Colombian Peso MLCO Sell 780,000,000 321,206 3/17/15 9,771 — British Pound CSFB Sell 100,000 153,620 3/17/15 — (745 ) British Pound CSFB Buy 100,000 154,880 3/17/15 — (515 ) Euro BNYM Sell 4,425,000 5,316,734 3/18/15 363,767 — Euro UBSW Buy 129,000 160,910 3/18/15 — (16,518 ) Euro BOFA Sell 466,000 583,613 3/18/15 62,012 — Euro BZWS Sell 185,000 207,148 3/18/15 75 — British Pound BNYM Sell 676,777 1,048,464 3/18/15 4,378 (613 ) British Pound BNYM Buy 13,431 21,082 3/18/15 — (349 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Japanese Yen MSCO Sell 130,000 $ 148,205 3/18/15 $ 2,694 $ — Swiss Franc BNYM Sell 2,823,592 3,000,068 3/18/15 54,087 (18,224 ) Swiss Franc BNYM Buy 112,794 116,401 3/18/15 2,010 — Australian Dollar b MSCO Sell 13,696,000 11,069,557 3/20/15 382,250 (596 ) Australian Dollar b MSCO Buy 8,320,000 6,519,530 3/20/15 23,866 (50,747 ) Canadian Dollar b MSCO Sell 15,363,000 13,092,667 3/20/15 810,398 (3,416 ) Canadian Dollar b MSCO Buy 16,422,000 13,217,123 3/20/15 25,554 (110,120 ) Euro b MSCO Buy 13,310,000 15,097,907 3/20/15 — (199,428 ) Euro b MSCO Sell 12,676,000 14,958,308 3/20/15 769,497 — British Pound b MSCO Sell 8,738,000 13,522,638 3/20/15 102,106 (67,574 ) British Pound b MSCO Buy 5,997,000 9,194,133 3/20/15 88,837 (25,909 ) Japanese Yen b MSCO Sell 1,522,912,000 12,814,616 3/20/15 89,598 (9,493 ) Japanese Yen b MSCO Buy 884,929,000 7,455,265 3/20/15 6,386 (61,921 ) Japanese Yen b BOFA Buy 101,900,000 855,153 3/20/15 — (3,070 ) Mexican Peso b MSCO Sell 63,824,000 4,310,357 3/20/15 42,935 (1,428 ) Mexican Peso b MSCO Buy 11,419,000 771,720 3/20/15 1,024 (8,988 ) New Zealand Dollar b MSCO Sell 9,410,000 7,141,011 3/20/15 56,261 (17,101 ) New Zealand Dollar b MSCO Buy 4,761,000 3,527,747 3/20/15 71,512 (6,069 ) Swiss Franc b MSCO Sell 11,306,000 11,749,447 3/20/15 72,431 (193,093 ) Swiss Franc b MSCO Buy 6,644,000 7,167,820 3/20/15 26,329 (218,650 ) Brazilian Real CSFB Sell 280,000 97,711 3/23/15 — (149 ) Euro CSFB Sell 385,000 438,207 3/23/15 7,242 — Mexican Peso CSFB Sell 102,600 6,843 3/23/15 — (17 ) Australian Dollar CSFB Sell 1,025,000 808,518 3/27/15 9,014 — Canadian Dollar CSFB Buy 1,004,972 808,518 3/27/15 — (4,935 ) Euro BNYM Sell 7,340,000 8,342,057 3/31/15 124,869 — British Pound BNYM Sell 103,000 159,713 3/31/15 734 — Hong Kong Dollar BNYM Sell 587,000 75,679 3/31/15 — (5 ) Japanese Yen BNYM Sell 96,759,000 814,024 3/31/15 4,799 — Norwegian Krone BNYM Sell 348,000 45,989 3/31/15 637 — Singapore Dollar BNYM Sell 629,000 464,182 3/31/15 3,053 — Japanese Yen CSFB Sell 200,000 224,004 4/07/15 85 — Swiss Franc CSFB Sell 13,310,000 887,481 4/07/15 — (1,628 ) Canadian Dollar MSCO Sell 427,525 342,804 4/30/15 1,116 — Euro MSCO Sell 565,888 638,485 4/30/15 4,748 — British Pound MSCO Sell 1,037,987 1,603,395 4/30/15 1,599 — British Pound MSCO Buy 268,780 413,972 4/30/15 803 — Norwegian Krone MSCO Buy 1,615,484 214,424 4/30/15 — (4,024 ) Norwegian Krone MSCO Sell 812,786 106,409 4/30/15 551 — South African Rand MSCO Sell 1,446,421 122,504 4/30/15 — (225 ) Swedish Krona MSCO Sell 2,411,850 287,711 4/30/15 — (1,775 ) Unrealized appreciation (depreciation) 3,274,753 (1,036,752 ) Net unrealized appreciation (depreciation) $ 2,238,001 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. b A portion or all of the contract is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 5. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) At February 28, 2015, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Periodic Upfront Counterparty/ Notional Payment Expiration Premiums Paid Unrealized Unrealized Description Exchange Amount a Rate Date (Received) Appreciation Depreciation Value Rating b Centrally Cleared Swaps Contracts to Buy Protection Traded Index CDX 23 HY ICE $ % 12/20/19 $ ) $ - $ ) $ ) iTraxx Europe Crossover ICE % 12/20/19 ) - ) ) Contracts to Sell Protection c Traded Index CDX North America CME % 6/20/19 - 9,734 Investment Grade CDX 23 HY ICE % 12/20/19 - 39,569 Investment Grade CDX 23 HY ICE % 12/20/19 - 39,570 Investment Grade CDX 23 HY ICE % 12/20/19 - 113,056 Investment Grade Centrally Cleared Swaps unrealized appreciation (depreciation) ) OTC Swaps Contracts to Buy Protection Single Name Avon Products Inc. MSCS % 3/20/20 - ) Government of Brazil BOFA % 12/20/19 - Government of Brazil BOFA % 12/20/19 - Government of Brazil BOFA % 12/20/19 - Government of Brazil CITI % 12/20/19 - Southwest Airlines Co. DBFX % 6/20/19 ) - ) ) Contracts to Sell Protection c Single Name Toys R US Inc. MSCS % 12/20/16 ) - ) ) CCC Toys R US Inc. MSCS % 12/20/16 ) - ) ) CCC Toys R US Inc. MSCS % 12/20/16 ) - ) ) CCC Transocean Ltd. BOFA % 12/20/19 ) - ) ) BBB- Transocean Ltd. CITI % 12/20/19 ) - ) ) BBB- Transocean Ltd. DBFX % 12/20/19 ) - ) ) BBB- Transocean Ltd. DBFX % 12/20/19 ) - ) ) BBB- Transocean Ltd. DBFX % 12/20/19 ) - ) ) BBB- Transocean Ltd. DBFX % 12/20/19 ) - ) ) BBB- Transocean Ltd. DBFX % 12/20/19 ) - ) ) BBB- OTC Swaps unrealized appreciation (depreciation) ) Total Credit Default Swaps unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ ) a In U.S. dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions been entered into in association with the contracts. b Based on Standard and Poor's (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. c The Fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name swaps and failure to pay or bankruptcy of the underlying securities for traded index swaps. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) At February 28, 2015, the Fund had the following total return swap contracts outstanding. See Note 3. Total Return Swap Contracts Expiration Unrealized Unrealized Counterparty Underlying Instrument Financing Rate Notional Value a Date Appreciation Depreciation Fund Pays Total Return on Underlying Instrument DBFX Drillsearch Energy Ltd. LIBOR - 200 BPS 4/20/15 $ 14 $ - DBFX Amsurg Corp. LIBOR - 35 BPS 6/30/15 - ) DBFX Health Care REIT Inc. LIBOR - 35 BPS 6/30/15 - ) DBFX T-Mobile US Inc. LIBOR - 35 BPS 6/30/15 - ) DBFX Acciona SA EURIB - 175 BPS EUR 7/15/15 - ) DBFX Iberdrola SA EURIB - 40 BPS EUR 7/15/15 - ) DBFX ISA Internationale Inc. LIBOR - 40 BPS 7/15/15 - DBFX China Unicom Hong Kong Ltd. HKDIB - 40 BPS HKD 7/17/15 - DBFX Daimler AG EURIB - 40 BPS EUR 7/17/15 - ) DBFX Deutsche Post AG EURIB - 35 BPS EUR 7/17/15 - ) DBFX Deutsche Wohnen AG EURIB - 40 BPS EUR 7/17/15 - ) DBFX Drillisch AG EURIB - 40 BPS EUR 7/17/15 - ) DBFX Evonik Industries AG EURIB - 40 BPS EUR 7/17/15 - ) DBFX Fosun International Ltd. HKDIB - 67 BPS HKD 7/17/15 - ) DBFX Grand City Properties SA EURIB - 450 BPS EUR 7/17/15 - ) DBFX Hengan International Group Co. Ltd. HKDIB - 50 BPS HKD 7/17/15 - DBFX KUKA AG EURIB - 15 BPS EUR 7/17/15 - ) DBFX Pacific Basin Shipping Ltd. HKDIB - 50 BPS HKD 7/17/15 - ) DBFX Alcatel-Lucent EURIB - 40 BPS EUR 7/20/15 - ) DBFX BW LPG Ltd. LIBOR - 40 BPS 7/20/15 - ) DBFX Hansteen Holdings PLC EURIB - 40 BPS EUR 7/20/15 - ) DBFX International Consolidated Airlines Group SA EURIB - 40 BPS EUR 7/20/15 - ) DBFX PT Jersey Ltd. EURIB - 40 BPS EUR 7/20/15 - ) DBFX Southwestern Energy Co. LIBOR - 35 BPS 7/30/15 - DBFX Marine Harvest ASA EURIB - 175 BPS EUR 9/17/15 - DBFX Marine Harvest ASA EURIB - 40 BPS EUR 10/05/15 - MSCS AT&T Inc. LIBOR - 35 BPS 10/14/15 - ) MSCS Aviva PLC SONIA - 35 BPS GBP 10/26/15 - - MSCS iShares FTSE SONIA - 62 BPS GBP 10/26/15 - ) MSCS Numericable-SFR EONIA - 87.5 BPS EUR 10/26/15 - - DBFX ABC-Mart Inc. LIBOR - 40 BPS JPY 11/18/15 - ) DBFX Alps Electric Co. Ltd. LIBOR - 40 BPS JPY 11/18/15 - ) DBFX Maeda Corp. LIBOR - 40 BPS JPY 11/18/15 - ) DBFX Nagoya Railroad Co. Ltd. LIBOR - 40 BPS JPY 11/18/15 - ) DBFX OSG Corp. LIBOR - 40 BPS JPY 11/18/15 - ) DBFX Resorttrust Inc. LIBOR - 40 BPS JPY 11/18/15 - ) DBFX The Oita Bank Ltd. LIBOR - 40 BPS 11/18/15 - ) DBFX Yamaguchi Financial Group Inc. LIBOR - 40 BPS 11/18/15 - ) DBFX The Yamagata Bank Ltd. LIBOR 12/18/15 - ) MSCS MSCI Pan Euro Index EURIB - 45 BPS EUR 12/30/15 - ) DBFX Carillion PLC GBPIB - 40 BPS GBP 1/11/16 - DBFX Great Portland Estates PLC GBPIB - 40 BPS GBP 1/11/16 - ) DBFX APERAM SA LIBOR - 40 BPS 1/22/16 - ) MSCS H7 Basket FEDEF - 30 BPS 2/05/16 13 - DBFX Acciona SA EURIB - 60 BPS EUR 2/09/16 - ) DBFX Grand City Properties SA EURIB - 40 BPS EUR 2/09/16 - ) DBFX Ashtead Group PLC GBPIB - 40 BPS GBP 2/12/16 - ) MSCS TY Basket EONIA - 55 BPS EUR 8/08/16 27 - MSCS America Movil SAB de CV MXNIB - 50 BPS MXN 11/14/16 - MSCS XL Group PLC SONIA - 50 BPS GBP 2/13/17 - ) Fund Receives Total Return on Underlying Instrument DBFX Amsurg Corp. LIBOR + 75 BPS 6/30/15 - DBFX Health Care REIT Inc. LIBOR + 75 BPS 6/30/15 - DBFX T-Mobile US Inc. LIBOR + 75 BPS 6/30/15 - DBFX Aabar Investments PJSC EURIB + 100 BPS EUR 7/14/15 - DBFX Drillsearch Financial Ltd. LIBOR + 75 BPS 7/15/15 - ) DBFX Grand City Properties SA EURIB + 75 BPS EUR 7/15/15 - Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Total Return Swap Contracts (continued) Expiration Unrealized Unrealized Counterparty Underlying Instrument Financing Rate Notional Value a Date Appreciation Depreciation Fund Receives Total Return on Underlying Instrument (continued) DBFX International Consolidated Airlines Group SA EURIB + 75 BPS EUR 7/15/15 $ $ - DBFX Santa Isabel SA LIBOR + 75 BPS 7/15/15 - ) DBFX Solidium OY EURIB + 75 BPS EUR 7/15/15 - ) DBFX Carillion Finance Jersey Ltd. GBPIB + 75 BPS GBP 7/17/15 - DBFX Deutsche Post AG EURIB + 75 BPS EUR 7/17/15 - DBFX Drillisch AG EURIB + 75 BPS EUR 7/17/15 - DBFX Duetsche Wohnen AG EURIB + 75 BPS EUR 7/17/15 - DBFX Helical Bar Jersey Ltd. GBPIB + 75 BPS GBP 7/17/15 - DBFX KUKA AG EURIB + 75 BPS EUR 7/17/15 - DBFX Logo Star Ltd. HKDIB +100 BPS HKD 7/17/15 - DBFX Lotte Shopping Co. Ltd. LIBOR + 90 BPS 7/17/15 - DBFX RAG Stiftung EURIB + 75 BPS EUR 7/17/15 - DBFX Alcatel-Lucent EURIB + 75 BPS EUR 7/20/15 - DBFX BW Group Ltd. LIBOR + 75 BPS 7/20/15 - DBFX Golar LNG Ltd. LIBOR + 75 BPS 7/20/15 - ) DBFX PB Issuer No. 3 Ltd. LIBOR + 75 BPS 7/20/15 - DBFX Ship Finance International Ltd. LIBOR + 75 BPS 7/20/15 - DBFX YTL Land & Development BHD LIBOR + 100 BPS 7/22/15 - ) DBFX Hansteen Jersey Securities Ltd. EURIB + 75 BPS EUR 7/30/15 - DBFX Southwestern Energy Co. LIBOR + 75 BPS 7/30/15 - ) DBFX Marine Harvest ASA EURIB + 75 BPS EUR 9/17/15 - ) MSCS MAN SE EONIA + 65 BPS EUR 10/14/15 - - MSCS Advanced Computers Software Group PLC SONIA + 65 BPS GBP 10/26/15 - - MSCS Alstom SA EONIA + 65 BPS EUR 10/26/15 - - MSCS Bollore SA EONIA + 65 BPS EUR 10/26/15 - - MSCS Catlin Group Ltd. SONIA + 65 BPS GBP 10/26/15 - MSCS CSR PLC SONIA + 65 BPS GBP 10/26/15 - - MSCS Friends Life Group Ltd. SONIA + 65 BPS GBP 10/26/15 - - MSCS Jazztel PLC EONIA + 65 BPS EUR 10/26/15 - - MSCS Kingfisher PLC SONIA + 65 BPS GBP 10/26/15 - - MSCS Nokia OYJ EONIA + 65 BPS EUR 10/26/15 - - MSCS Shire PLC, ADR SONIA + 65 BPS GBP 10/26/15 - MSCS Smith & Nephew PLC SONIA + 65 BPS GBP 10/26/15 - - MSCS Telecom Italia SpA EONIA + 65 BPS EUR 10/26/15 - - MSCS Vivendi SA EONIA + 65 BPS EUR 10/26/15 - - DBFX ABC-Mart Inc. LIBOR + 85 BPS JPY 11/17/15 - DBFX Alps Electric Co. Ltd. LIBOR + 85 BPS JPY 11/17/15 - DBFX Maeda Corp. LIBOR + 85 BPS JPY 11/17/15 - DBFX Nagoya Railroad Co. Ltd. LIBOR + 85 BPS JPY 11/17/15 - DBFX OSG Corp. LIBOR + 85 BPS JPY 11/17/15 - DBFX Resorttrust Inc. LIBOR + 85 BPS JPY 11/17/15 - DBFX Temp Holdings Co. Ltd. LIBOR + 85 BPS JPY 11/17/15 - MSCS Spirit Realty Capital Inc. FEDEF + 40 BPS 12/17/15 - - DBFX The Oita Bank Ltd. LIBOR + 85 BPS 12/18/15 - DBFX The Yamagata Bank Ltd. LIBOR 12/18/15 - DBFX Yamaguchi Financial Group Inc. LIBOR + 85 BPS 12/18/15 - DBFX Olam International Ltd. LIBOR + 100 BPS 1/08/16 - ) DBFX Great Portland Estates Capital Jersey Ltd. GBPIB + 75 BPS GBP 1/11/16 - DBFX APERAM SA LIBOR + 75 BPS 1/22/16 - MSCS Acceleron Pharma Inc. LIBOR + 50 BPS 1/26/16 - MSCS BioDelivery Sciences International Inc. LIBOR + 50 BPS 1/26/16 - MSCS Cempra Inc. LIBOR + 50 BPS 1/26/16 - MSCS Cerner Corp. LIBOR + 50 BPS 1/26/16 - MSCS Halliburton Co. LIBOR + 50 BPS 1/26/16 - MSCS Level 3 Communications Inc. LIBOR + 50 BPS 1/26/16 - MSCS Liberty Broadband Corp. LIBOR + 50 BPS 1/26/16 - MSCS Liberty Ventures LIBOR + 50 BPS 1/26/16 - MSCS Life Time Fitness Inc. LIBOR + 50 BPS 1/26/16 - MSCS NorthStar Asset Management Group Inc. LIBOR + 50 BPS 1/26/16 - MSCS NorthStar Realty Finance Corp. LIBOR + 50 BPS 1/26/16 - Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2015 (unaudited) (continued) Total Return Swap Contracts (continued) Expiration Unrealized Unrealized Counterparty Underlying Instrument Financing Rate Notional Value a Date Appreciation Depreciation Fund Receives Total Return on Underlying Instrument (continued) MSCS NXP Semiconductors NV LIBOR + 50 BPS 1/26/16 $ - $ ) MSCS Sotheby's LIBOR + 50 BPS 1/26/16 - MSCS The Madison Square Garden Co. LIBOR + 50 BPS 1/26/16 - MSCS The Williams Cos. Inc. LIBOR + 50 BPS 1/26/16 - MSCS Time Warner Inc. LIBOR + 50 BPS 1/26/16 - MSCS TripAdvisor Inc. LIBOR + 50 BPS 1/26/16 - MSCS United Continental Holdings Inc. LIBOR + 50 BPS 1/26/16 - ) MSCS Vail Resorts Inc. LIBOR + 50 BPS 1/26/16 - MSCS Vulcan Materials Co. LIBOR + 50 BPS 1/26/16 - DBFX Elis SA EURIB + 50 BPS EUR 1/30/16 - DBFX Euronext NV EURIB + 50 BPS EUR 1/30/16 - DBFX Vinci SA EURIB + 50 BPS EUR 1/30/16 - MSCS FT Basket FEDEF + 50 BPS 2/05/16 - (3 ) DBFX Hengan International Group Co. Ltd. HKDIB + 100 BPS HKD 2/08/16 - DBFX Acciona SA EURIB + 50 BPS EUR 2/09/16 - DBFX Acciona SA EURIB + 50 BPS EUR 2/09/16 - DBFX ACS Actividades Finance BV EURIB + 75 BPS EUR 2/09/16 - DBFX American Residential Properties Inc. LIBOR + 70 BPS 2/09/16 - ) DBFX Ascent Capital Group Inc. LIBOR + 70 BPS 2/09/16 - ) DBFX Bunge Ltd. LIBOR + 70 BPS 2/09/16 - DBFX Colony Financial Inc. LIBOR + 70 BPS 2/09/16 - DBFX Green Plains Inc. LIBOR + 70 BPS 2/09/16 - DBFX Redwood Trust Inc. LIBOR + 70 BPS 2/09/16 - ) DBFX Resource Capital Corp. LIBOR + 70 BPS 2/09/16 - ) DBFX Billion Express Investments Ltd. LIBOR + 100 BPS 2/10/16 - DBFX DP World Ltd. LIBOR + 100 BPS 2/10/16 - DBFX CRH PLC EURIB + 50 BPS EUR 2/11/16 - DBFX Arrow Global Group PLC GBPIB + 50 BPS GBP 2/12/16 - DBFX Card Factory PLC GBPIB + 50 BPS GBP 2/12/16 - DBFX John Laing Group PLC GBPIB GBP 2/12/16 - ) DBFX NOS SGPS EURIB + 50 BPS EUR 2/12/16 - DBFX Polypipe Group PLC GBPIB + 50 BPS GBP 2/12/16 - DBFX RPC Group PLC GBPIB + 50 BPS GBP 2/12/16 - DBFX The Weir Group PLC GBPIB + 50 BPS GBP 2/12/16 - ) DBFX UBM PLC GBPIB + 50 BPS GBP 2/12/16 - DBFX BB Seguridade Participacoes SA SELIC + 50 BPS BRL 2/15/16 - DBFX Galliford Try PLC EURIB + 50 BPS GBP 2/19/16 - DBFX Grand City Properties SA EURIB + 50 BPS EUR 2/19/16 - MSCS SABMiller PLC LIBOR + 40 BPS GBP 2/24/16 - MSCS Smith & Nephew PLC LIBOR + 40 BPS GBP 2/24/16 - DBFX PT Jersey Ltd. EURIB + 75 BPS EUR 2/26/16 - MSCS DIRECTV LIBOR + 35 BPS 7/29/16 - MSCS Laboratory Corp. of America Holdings LIBOR + 35 BPS 7/29/16 - MSCS Rolls-Royce Holdings PLC LIBOR + 50 BPS GBP 1/16/17 - ) MSCS Royal Dutch Shell PLC LIBOR + 50 BPS GBP 1/16/17 - MSCS Tesco PLC LIBOR + 50 BPS GBP 1/16/17 - MSCS Wizz Air Holdings PLC LIBOR + 50 BPS GBP 1/16/17 - MSCS Lafarge SA EURIB + 40 BPS EUR 2/06/17 - Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a In U.S. dollars unless otherwise indicated. ABBREVIATIONS Counterparty/Exchange BNYM - The Bank of New York Mellon BOFA - Bank of America Corp. BZWS - Barclays Bank PLC CITI - Citigroup, Inc. CME - Chicago Mercantile Exchange CSFB - Credit Suisse First Boston DBFX - Deutsche Bank AG HSBC - HSBC Bank USA, N.A. ICE - Intercontinental Exchnage, Inc. MLCO - Merrill Lynch & Co., Inc. MSCO - Morgan Stanley & Co., Inc. MSCS - Morgan Stanley Capital Services UBSW - UBS AG Currency BRL - Brazilian Real CAD - Canadian Dollar CNY - Chinese Yuan COP - Colombian Peso EUR - Euro GBP - British Pound HKD - Hong Kong Dollar INR - Indian Rupee JPY - Japanese Yen MXN - Mexican Peso USD - United States Dollar Selected Portfolio ABS - Asset Backed Security ADR - American Depositary Receipt ARM - Adjustable Rate Mortgage CMO - Collateralized Mortgage Obligation ETF - Exchange Traded Fund ETN - Exchange Traded Note FDIC - Federal Deposit Insurance Corp. FRN - Floating Rate Note IO - Interest Only PIK - Payment In-Kind REIT - Real Estate Investment Trust SPDR - Standard & Poor’s Depositary Receipt Franklin Alternative Strategies Funds Notes to Consolidated Statement of Investments (unaudited) Franklin K2 Alternative Strategies Fund 1. ORGANIZATION Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company, consisting of two separate funds and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The Franklin K2 Alternative Strategies Fund (Fund) is included in this report. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversig ht of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates fair value. Certain derivatives trade in the OTC market. The Fund’s pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Fund’s net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value o f the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the valu e of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or re ceived by the Fund for OTC derivatives, if any, is held in segregated accounts with the Fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Fund’s investment objectives. The Fund entered into exchange traded futures contracts primarily to manage and/or gain exposure to commodity price, interest rate and equity price risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (“OTC credit default swaps”) or may be executed in a multilateral trade facility platform, such as a registered exchange (“centrally cle ared credit default swaps”). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the- counter market (“OTC interest rate swaps”) or may be executed on a register ed exchange (“centrally cleared interest rate swaps”). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. The Fund entered into OTC total return swap contracts primarily to manage and/or gain exposure to equity price and credit risk of an underlying instrument. A total return swap is an agreement between the Fund and a counterparty to exchange a return linked to an underlying instrument for a floating or fixed rate payment, both based upon a notional amount. The underlying instrument can be a stock or bond, a basket of stocks or bonds, a stock index, or credit index. Over the term of the contract, contractually required payments to be paid or received are accrued daily and recorded as unrealized appreciation or depreciation until the payments are made, at which time they are recognized as realized gain or loss. The Fund purchased or wrote exchange traded and/or OTC option contracts primarily to manage and/or gain exposure to equity price, interest rate and foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. 4. INCOME TAXES At February 28, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 538,913,182 Unrealized appreciation $ 31,564,756 Unrealized depreciation (7,678,226 ) Net unrealized appreciation (depreciation) $ 23,886,530 5. INVESTMENTS IN K2 HOLDINGS INVESTMENT CORP. (K2 SUBSIDIARY) The Fund invests in certain financial instruments and commodity-linked derivative investments through its investment in the K2 Subsidiary. The K2 Subsidiary is a Cayman Islands exempted company with limited liability, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments and commodity-linked derivative investments consistent with the investment objective of the Fund. At February 28, 2015 , the K2 Subsidiary’s investments, as well as any other assets and liabilities of the K2 Subsidiary are reflected in the Fund’s Consolidated Statement of Investments. At February 28, 2015, the net assets of the K2 Subsidiary were $54,635,946, representing 8.82% of the Fund's consolidated net assets. The Fund’s investment in the K2 Su bsidiary is limited to 25% of consolidated assets. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unob servable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: • Level 1 – quoted prices in active markets for identical financial instruments • Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2015, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements
